
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2

2001 LP CANADA CREDIT AGREEMENT

Dated for Reference November 30, 2001

AMONG:

LOUISIANA-PACIFIC CANADA LTD.

AND:

LOUISIANA-PACIFIC CORPORATION

AND:

ROYAL BANK OF CANADA

--------------------------------------------------------------------------------




TABLE OF CONTENTS


1.   INTERPRETATION   1
 
 
1.1
 
Definitions
 
1     1.2   Applicable Law   16     1.3   Severability   16     1.4   Successors
and Assigns   16     1.5   Included Words   16     1.6   Headings and Marginal
References   16     1.7   Cross References   16     1.8   Use of Word
"Including"   16     1.9   Expiration of Summary of Terms and Conditions   16  
  1.10   Currency   17     1.11   Payment Dates and Interest Calculation   17  
  1.12   Accounting Terms   17     1.13   Schedules   17
2.
 
REPRESENTATIONS AND WARRANTIES
 
18
 
 
2.1
 
Representations and Warranties
 
18     2.2   Status of the Borrower   18     2.3   Status of Guarantor   18    
2.4   Power and Authority   18     2.5   Due Authorization   18     2.6   No
Contravention   18     2.7   No Breach   19     2.8   Leases and Licences   19  
  2.9   No Financial Default   19     2.10   Disclosure of Material Facts   20  
  2.11   Consents and Approvals   20     2.12   Title   20     2.13   Borrower's
Financial Statements Furnished   20     2.14   No Change in Borrower's Financial
Condition   20     2.15   Guarantor's Financial Status   20     2.16   No Change
in Guarantor's Financial Condition   21     2.17   Financial Statements Not
Misleading   21     2.18   Taxes   21     2.19   Environmental Law Compliance  
21     2.20   Insurance   21     2.21   ERISA Compliance by Guarantor   22
3.
 
THE CREDIT FACILITY
 
22
 
 
3.1
 
Establishment of the Credit Facility
 
22     3.2   Nature of the Credit Facility   23     3.3   Extension of Maturity
Date   23     3.4   Currencies and Other Options Available Under the Credit
Facility   23     3.5   Swap Contracts   23     3.6   Interest on Advances Under
the Credit Facility   24     3.7   Interest and Fee Rate Adjustments   34    
3.8   Interest on Eurocurrency Advances Spanning More Than One Applicable
Interest Rate   24     3.9   Interest Act of Canada   25

i

--------------------------------------------------------------------------------

    3.10   Manner of Making Advances   25     3.11   Amounts and Notice for
Canadian Advances and U.S. Advances   25     3.12   Notice for Eurocurrency
Advances   25     3.13   Eurocurrency Notice Particulars   25     3.14  
Conversions of Borrowings under §3.1 (a)   26     3.15   Payment of Interest on
Eurocurrency Advances   27     3.16   Default Interest   27     3.17   Indemnity
for Out-of-Pocket Expenses   27     3.18   Effective Time for Section 3 Notices
  27     3.19   Increased Costs   28     3.20   Borrower's Option on Receipt of
an Increased Costs Certificate   28     3.21   Increased Costs Limitation   29  
  3.22   Eurocurrency Funds Not Available   29     3.23   Payment of
Compensation Amount   29     3.24   Borrower's Right to Revolve the Credit
Facility   29     3.25   Repayment of Credit Facility   30     3.26   Currency
of All Payments   30     3.27   Borrower's Right to Cancel Available Amount of
Credit Facility   30     3.28   Standby Fees   31     3.29   Standby Fees Waived
  31     3.30   Arrangement Fee   31     3.31   Documentary Credits   31    
3.32   Evidence of Indebtedness   32     3.33   Substitute Basis of Borrowing
for Eurocurrency Advances   32     3.34   Illegality for Eurocurrency Advances  
33     3.35   Exchange Rate Fluctuations   33     3.36   Determination of
Available Amount of the Credit Facility   33
4.
 
BANKERS' ACCEPTANCES
 
33
 
 
4.1
 
Issuing Bankers' Acceptances
 
33     4.2   Calculation of Borrowings   33     4.3   Notice   34     4.4   Form
of Undertaking   34     4.5   Power of Attorney Respecting Bankers' Acceptances
  34     4.6   Negotiation and Purchase of Drafts   34     4.7   Issuance and
Maturity   34     4.8   Failure to Provide Notice   34     4.9   Payment to
Borrower   35     4.10   No Days of Grace   35     4.11   Acceptance Fees   35  
  4.12   Calculation of Acceptance Fees   35     4.13   Change of Acceptance Fee
During Term of Bankers' Acceptance   35     4.14   Increased Costs   35     4.15
  DBNA   36     4.16   Maturity Date Restriction   36
5.
 
SECURITY FOR BORROWINGS
 
36
 
 
5.1
 
Security for Borrowings
 
36     5.2   Conflict Between the Agreement and Royal's Security   37     5.3  
Restrictions on Demanding Payment   37

ii

--------------------------------------------------------------------------------


6.
 
CREDIT FACILITY CONDITIONS PRECEDENT
 
37
 
 
6.1
 
Conditions Precedent to Initial Borrowings
 
37     6.2   Conditions Precedent to Subsequent Borrowings   40
7.
 
COVENANTS OF THE BORROWER AND THE GUARANTOR
 
41
 
 
7.1
 
Borrower's Covenants
 
41     7.2   Guarantor's Covenants   44     7.3   Environmental Law   47
8.
 
EVENTS OF DEFAULT
 
47
 
 
8.1
 
Definition of Event of Default
 
47     8.2   Remedies   49     8.3   Remedies Cumulative   50     8.4   Waivers
  50     8.5   Application of Payments Following Acceleration   50     8.6  
Royal May Perform Covenants   50
9.
 
GENERAL
 
50
 
 
9.1
 
Waiver
 
50     9.2   Effect of Amendment, Modification or Waiver   51     9.3   Time of
the Essence   51     9.4   Further Assurances   51     9.5   Set-Off   51    
9.6   Judgement Currency   51     9.7   Account Debit Authorization   52     9.8
  Expenses   52     9.9   Survival of Representations and Warranties   52    
9.10   Notice   52     9.11   General Indemnity   52     9.12   Counterparts  
53     9.13   Reasonable Consent or Approval of the Parties   53     9.14  
Evidence of London Interbank Offered Rate   53     9.15   Entire Agreement   53
    9.16   No Deduction for Taxes   53     9.17   Participations and Assignments
  53     9.18   Assignment After Default   54     9.19   Obligations of Borrower
Re Facility Disposition   54

        SCHEDULE A—INTEREST AND FEE RATES

        SCHEDULE B—GUARANTEE

        SCHEDULE C—OFFICER'S COMPLIANCE CERTIFICATE

        SCHEDULE D—UNFUNDED PENSION LIABILITIES

        SCHEDULE E—BORROWING BASE REPORT

        SCHEDULE F—PERMITTED ENCUMBRANCES

        SCHEDULE G—OTHER PERMITTED INDEBTEDNESS

iii

--------------------------------------------------------------------------------

2001 LP CANADA CREDIT AGREEMENT

THIS 2001 LP Canada Credit Agreement is dated for reference November 30, 2001

AMONG:

LOUISIANA-PACIFIC CANADA LTD., a British Columbia company having an office at
2100 - 1075 West Georgia Street, Vancouver, British Columbia, V6E 3G2

AND:

LOUISIANA-PACIFIC CORPORATION, a Delaware corporation having an office at Suite
1200, 805 S.W. Broadway, Portland, Oregon, U.S.A., 97205

AND:

ROYAL BANK OF CANADA, a Canadian chartered bank, having its head office in
Montreal, Quebec, and a branch office at 1025 West Georgia Street, Vancouver,
British Columbia, V6E 3N9

WHEREAS:

A.Royal has offered to make available to the Borrower:

(a)a committed revolving operating credit facility of up to $25,000,000 or the
Equivalent Amount in US$ or any combination thereof, and

(b)a line of credit of up to $35,000,000 or the Equivalent Amount in US$ to
cover Swap Termination Values, EFT Transfers, and PDS Services,

to be used by the Borrower for its general corporate purposes which shall
include the refinancing of its existing credit facility with Royal;

B.The Borrower has accepted Royal's offer and the Guarantor has agreed to
provide the Guarantee.

1.    INTERPRETATION

1.1  Definitions

Where used in this Agreement, the following terms shall have the following
meanings:

    (a) "1997 LP Canada Credit Agreement" means the credit agreement named as
such and dated for reference June 15, 1997 among the Borrower, the Guarantor and
Royal as amended;
 
 
(b)
"Additional Amount" means the amount defined as such in §3.19;
 
 
(c)
"Advances" means Canadian Advances, Eurocurrency Advances and U.S. Advances;
 
 
(d)
"Affiliate" means, in relation to a specified Person, any other Person which
directly (or indirectly through one or more intermediaries) controls, or is
controlled by, or is under common control with, the specified Person or any
Subsidiary of the specified Person. The term "control" (including the phrases
"controlled by" or "under common control with") means the possession, directly
or indirectly, of the effective power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities or by contract or otherwise;
 
 
(e)
"Agreement" means this credit agreement entitled "2001 LP Canada Credit
Agreement" dated for reference November 30, 2001 as amended, restated, modified,
supplemented, extended, renewed or replaced from time to time;
 
 
 
 

--------------------------------------------------------------------------------


 
 
(f)
"Announcement Date" means the date on which either of the Rating Agencies
announces a rating change which will increase or decrease the rates of interest,
acceptance fees, Documentary Credit Fees and Standby Fees payable by the
Borrower pursuant to this Agreement;
 
 
(g)
"BA Discount Rate" means the CDOR Rate for the period of time for which a
Bankers' Acceptance will be outstanding;
 
 
(h)
"Bankers' Acceptances" means Drafts in multiples of not less than $100,000 Face
Amount and aggregating immediately following availment on any day at least
$500,000 each for periods of not less than one month nor more than six months
(excluding in each case days of grace) drawn by the Borrower in Canadian Funds
and accepted as provided in Section 4;
 
 
(i)
"Basis Point" and "BP" each means one one-hundredth (1/100) of one percent or
.01%;
 
 
(j)
"Banking Day" means a day which is both a Business Day and a day on which
dealings in U.S. Funds by and between banks in the London, England interbank
market may be conducted;
 
 
(k)
"Borrower" means Louisiana-Pacific Canada Ltd., its successors and permitted
assigns;
 
 
(l)
"Borrower Guarantees" means the limited liability gurantee, in form and content
satisfactory to Royal, to be provided by the Borrower guaranteeing the present
and future, direct and indirect obligations of LP Engineered Wood Products Ltd.
and Louisiana-Pacific B.C. Forest Products Limited to Royal under the credit
facility established pursuant to §3.1(b) in favour of the Borrower and, with the
consent of Royal, to be available for utilization by Subsidiaries of the
Borrower in respect of EFT Transfers and PDS Services including overdrafts and
cash management debits and liabilities, as amended, modified, supplemented,
extended, renewed or replaced from time to time;
 
 
(m)
"Borrower Subsidiaries" means all Subsidiaries of the Borrower;
 
 
(n)
"Borrower Subsidiaries' Guarantees" means the limited liability guarantees, in
form and content satisfactory to Royal, to be provided by LP Engineered Wood
Products Ltd. and Louisiana-Pacific B.C. Forest Products Limited and any future
Material Canadian Subsidiary guaranteeing the present and future, direct or
indirect obligations of the Borrower to Royal under this Agreement, as such
guarantee may be amended, modified, supplemented, extended, renewed or replaced
from time to time;
 
 
(o)
"Borrower Subsidiaries' Security Agreements" means the security agreements and
hypothec (Province of Quebec) dated for reference November 30, 2001 to be
provided by the Borrower Subsidiaries to support the Borrower Subsidiaries'
Guarantees, in form and content satisfactory to Royal wherein each Borrower
Subsidiary grants to and in favour of Royal, subject to no prior financial
charges except for Permitted Encumbrances a first mortgage charge and security
interest in and upon the inventory of the Borrower Subsidiary and the Borrower
Subsidiary's trade accounts receivable, as amended, modified, supplemented,
extended, renewed or replaced from time to time;
 
 
(p)
"Borrowing" means a utilization or deemed utilization, as the case may be, by
the Borrower of the credit facility established pursuant to §3.1(a) by way of
Canadian Advances, U.S. Advances, Eurocurrency Advances, Bankers' Acceptances or
Documentary Credits and of the credit facility established pursuant to §3.1(b)
by way of Canadian Advances or U.S. Advances, and "Borrowings" means the
aggregate of such utilizations;
 
 
 
 

2

--------------------------------------------------------------------------------


 
 
(q)
"Borrowing Base" means that amount which the Chief Financial Officer certifies
from time to time in a Borrowing Base Report as the aggregate amount of the
credit facility to be established pursuant to §3.1(a) to be available to the
Borrower from Royal during the currency of the Borrowing Base Report which
amount shall be equal to the Current Asset Value;
 
 
(r)
"Borrowing Base Report" means the report in substantially the form of Schedule E
provided by the Chief Financial Officer to Royal pursuant to §7.1(y)(1);
 
 
(s)
"Borrowing Options" means any of the borrowing options available to the Borrower
pursuant to §3.4;
 
 
(t)
"Branch of Account" means the branch of Royal located at 1025 West Georgia
Street, Vancouver, British Columbia, V6E 3N9 or elsewhere as may be agreed
between the Borrower and Royal in writing;
 
 
(u)
"Business Day" means a day, excluding Saturday and Sunday, on which institutions
are open for business in Toronto, Ontario, Canada and Vancouver, British
Columbia, Canada and, in respect of any payments hereunder in U.S. Funds, a day
on which banking institutions are also open for business in New York, New York,
U.S.A.;
 
 
(v)
"Business Plan" means the financial forecast to be prepared by the Guarantor for
each fiscal year which forecast shall include projections of operating results
and cash flow for the relevant fiscal year with a forecast for the next
following year;
 
 
(w)
"Canadian Advance" means any advance or conversion under the Credit Facility
requested by the Borrower in Canadian Funds and advanced by Royal in Canadian
Funds or determined as such pursuant to §4.1;
 
 
(x)
"Canadian Funds" and "Cdn$" and "$" means lawful currency of Canada;
 
 
(y)
"Capital Lease" means a lease of which all or a portion of the rents payable
thereunder would be included in total liabilities on a balance sheet prepared in
accordance with GAAP;
 
 
(z)
"CDOR Rate" means the annual rate of interest equal to the average "BA 1 Month"
interest rates for Cdn$ Bankers' Acceptances displayed and identified as such on
the "Reuters Screen CDOR Page" (as defined in the International Swap Dealer
Association Inc. definitions, as modified and amended from time to time) as of
10:00 a.m. local time at Toronto, Ontario on any particular day and, if such day
is not a Business Day, then on the day immediately preceding the Business Day
(as adjusted by Royal after 10:00 a.m. local time at Toronto, Ontario to reflect
any error in a posted rate of interest or in the posted average annual rate of
interest). If such rates are not available on the Reuters Screen CDOR Page on
any particular day, then the CDOR Rate on that day shall be the 30 day rates
applicable to Cdn$ Bankers' Acceptances quoted by Royal as of 10:00 a.m. local
time at Toronto, Ontario on such day, or if such day is not a Business Day, then
on the immediately preceding Business Day;
 
 
(aa)
"Charter" means the Memorandum and Articles of the Borrower and the Certificate
of Incorporation and Bylaws of the Guarantor, as the context requires, and
includes in each case every amendment thereto;
 
 
(bb)
"Chief Financial Officer" means that Person responsible for reporting to the
board of directors of the Borrower or the Guarantor, as the case may be, on the
financial condition and performance of the Borrower or the Guarantor, as the
case may be, or any Person designated as such;
 
 
 
 

3

--------------------------------------------------------------------------------


 
 
(cc)
"Closing Date" means November 28th, 2001 or such earlier or later date as agreed
by Royal and the Borrower;
 
 
(dd)
"Code" means the Internal Revenue Code of 1986, and regulations promulgated
thereunder;
 
 
(ee)
"Collateral Coverage Ratio" has the meaning set forth in the Guarantor Credit
Agreement as in effect as of November 15, 2001 (that is, for greater certainty,
prior to any amendment, restatement, modification, supplement, extension,
renewal or replacement thereof);
 
 
(ff)
"Compensation Amount" means an amount equal to any net loss, expense or net cost
incurred by Royal as a direct result of prepayment of a Eurocurrency Advance,
whether by way of repayment or conversion, prior to the Eurocurrency Maturity
Date including, without duplication, any costs incurred in maintaining or
redeploying deposits obtained by Royal to fund a Eurocurrency Advance;
 
 
(gg)
"Compliance Certificate" means the certificate defined as such in the Guarantor
Credit Agreement;
 
 
(hh)
"Composite 3:30 p.m. Quotations for U.S. Government Securities" means the daily
statistical release designated as such published by the Federal Reserve Bank of
New York (U.S.A.) or in any successor publication;
 
 
(ii)
"Consolidated EBITDA" means, as measured quarterly on the last day of each
fiscal quarter for the four quarters then ending, for the Guarantor and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated Net Income, (b) Consolidated Interest Charges, (c) the amount
of taxes, based on or measured by income, used or included in the determination
of such Consolidated Net Income, and (d) the amount of depreciation, depletion
and amortization expense deducted in determining such Consolidated Net Income;
 
 
(jj)
"Consolidated Interest Charges" means, for any period, for the Guarantor and its
Subsidiaries on a consolidated basis, (a) the sum of (i) all interest and the
amortization of all premium payments, fees, charges and related expenses of the
Guarantor and its Subsidiaries, determined on a consolidated basis, in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, and (ii) the portion of rent expense of the
Guarantor and its Subsidiaries, determined on a consolidated basis, with respect
to such period under capital leases that is treated as interest in accordance
with GAAP minus (b) interest income on the Timber Notes Receivable, up to the
amount, if any, that the interest expense in such period on the senior notes
secured by the Timber Notes Receivable is treated as interest in accordance with
GAAP;
 
 
(kk)
"Consolidated Net Income" means, for any period, for the Guarantor and its
Subsidiaries on a consolidated basis, the net income of the Guarantor and its
Subsidiaries from continuing operations for that period, including gains or
losses from Dispositions of assets, but excluding (i) up to US$50,000,000 (in
the aggregate) in other non-cash extraordinary items and non-cash gains or
losses arising from (A) the pulp mill located in Samoa, California, (B) the pulp
mill located in Chetwynd, British Columbia, (C) the 65% interest in a joint
venture in Ireland that has an oriented strand board (OSB) mill, and (D) the
Guarantor's industrial panel products segment, and (ii) up to US$10,000,000 in
cash losses associated with the closure of the pulp mill located in Chetwynd,
British Columbia;
 
 
 
 

4

--------------------------------------------------------------------------------


 
 
(ll)
"Contaminant" means, but is not limited to meaning, any pollutants, dangerous
substances, liquid waste, industrial waste, hauled liquid waste, toxic
substances, hazardous wastes, hazardous materials, hazardous substances or
contaminants including any of the foregoing as defined in any Environmental Law;
 
 
(mm)
"Contingent Obligations" means any agreement, undertaking or arrangement by
which a Person assumes, guarantees, endorses, contingently agrees to purchase or
provide funds for the payment of, or otherwise becomes or is contingently liable
upon the obligation or liability of any other Person, or agrees to maintain the
net worth or working capital or other financial condition of any other Person,
or otherwise assures any creditor of such other Person, against loss, including
any comfort letter, operating agreement, take-or-pay contract (except for
take-or-pay contracts entered into in the ordinary course of business) or
application for letter of credit or guarantee (except for Documentary Credits);
 
 
(nn)
"Credit Facility" means the:


 
 
 
(1)
the 364 day committed, revolving operating credit facility in the aggregate
principal amount of $25,000,000 or the Equivalent Amount in US$ established by
Royal in favour of the Borrower pursuant to §3.1(a), and
 
 
 
(2)
the line of credit of up to $35,000,000 or the Equivalent Amount in US$ to cover
Swap Termination Values and liabilities of the Borrower, or with the consent of
Royal, any of its Subsidiaries in respect of EFT Transfers and PDS Services
including overdrafts and cash management debts and liabilities established by
Royal in favour of the Borrower pursuant to §3.1(b);


 
 
(oo)
"Currencies" means Canadian Funds or U.S. Funds;
 
 
(pp)
"Current Assets" mean those assets which, on a consolidated basis, are
determined to be current assets of the Borrower in accordance with GAAP;
 
 
(qq)
"Current Asset Value" means the aggregate of:


 
 
 
(1)
75% of all Good Accounts Receivable (Cdn$),
 
 
 
(2)
75% of the Equivalent Amount in Canadian Funds of all Good Accounts Receivable
(US$), and
 
 
 
(2)
50% of the Eligible Inventory,
 
 
 
minus (but without duplication) the aggregate amount of Potential Preferred
Claims;

    (rr) "Current Liabilities" mean those liabilities which, on a consolidated
basis, are determined to be current liabilities of the Borrower in accordance
with GAAP;
 
 
(ss)
"Current Ratio" means the ratio of Current Assets to Current Liabilities;
 
 
(tt)
"DBNA" means the Depository Bills and Notes Act S.C. 1998 c. 13 and regulations
issued pursuant to that Act, as from time to time amended;
 
 
(uu)
"Debt to Capitalization Ratio" has the meaning set forth in the Guarantor Credit
Agreement in effect as in effect as of November 15, 2001 (that is, for greater
certainty, prior to any amendment, restatement, modification, supplement,
extension, renewal or replacement thereof);
 
 
(vv)
"Discount Proceeds" means, with respect to any Bankers' Acceptance required to
be accepted by Royal hereunder an amount (rounded up, if necessary, to the
nearest whole cent) calculated on the applicable Drawdown Date by multiplying:



5

--------------------------------------------------------------------------------


 
 
 
(1)
the Face Amount of such Bankers' Acceptance divided by one hundred, by
 
 
 
(2)
the price, where the price is determined by dividing one hundred by the sum of
one plus the product of:


 
 
 
 
(A)
the BA Discount Rate (expressed as a decimal), and
 
 
 
 
(B)
a fraction, the numerator of which is the term of such Bankers' Acceptance
expressed in days and the denominator of which is 365;


 
 
 
with the price as so determined being rounded up or down to the fifth decimal
place and .000005 being rounded up;

    (ww) "Disposition" means, with respect to any Person, the sale, transfer,
license or other disposition (including any sale and leaseback transaction) of
any property (other than the Stock of such Person) by such Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith;
 
 
(xx)
"Documentary Credit Fee" means the fee for Guarantee Letters and Letters of
Credit charged by Royal pursuant to §3.31;
 
 
(yy)
"Documentary Credits" means Guarantee Letters and Letters of Credit;
 
 
(zz)
"Draft" means a commercial draft in Royal's prescribed form made by the Borrower
in accordance with the provisions of Section 4 of the Agreement;
 
 
(aaa)
"Drawdown Date" means a Banking Day on which a Borrowing is advanced to or
converted by the Borrower or renewed by Royal;
 
 
(bbb)
"EFT Transfers" means electronic funds transfers by the Borrower or its present
and future Subsidiaries;
 
 
(ccc)
"EFT Transfer Fees" means the fees charged by Royal in respect of EFT Transfers;
 
 
(ddd)
"Eligible Inventory" means the value before deducting any Potential Preferred
Claims determined in Cdn$ of all Inventory located in Canada as determined by
the Borrower and which is not subject to any mortgage, charge, security
interest, assignment, lien, title retention agreement or other encumbrance
(other than Permitted Encumbrances);
 
 
(eee)
"Environmental Activity" means any past, present or future activity, event or
circumstance in respect of a Contaminant, including its storage, use, holding,
collection, purchase, accumulation, assessment, generation, manufacture,
construction, processing, treatment, stabilization, disposition, handling or
transportation, or its Release, escape, leaching, dispersal or migration into
the natural environment, including the movement through or in the air, soil,
surface water or groundwater;
 
 
(fff)
"Environmental Law" means any and all applicable federal, provincial, municipal
or local laws, statutes, regulations, orders, judgements, decrees, ordinances,
official directives and all authorizations, relating to the environment or any
Environmental Activity;
 
 
(ggg)
"Equivalent Amount" means at any time on any date, the amount in Canadian Funds
or U.S. Funds, as the case may be, which would result from the conversion of
U.S. Funds to Canadian Funds or Canadian Funds to U.S. Funds, as the case may
be, determined on the basis of the Spot Buying Rate for U.S. Funds against
Canadian Funds or Canadian Funds against U.S. Funds, as the case may be. If the
date for determination of an Equivalent Amount is not a Business Day, the
applicable rate shall be the Spot Buying Rate quoted on the immediately
preceding Business Day;
 
 
 
 

6

--------------------------------------------------------------------------------


 
 
(hhh)
"ERISA" means the Employee Retirement Income Security Act of 1974 and
regulations promulgated thereunder;
 
 
(iii)
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Guarantor within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code) other than the Guarantor and its
Subsidiaries;
 
 
(jjj)
"ERISA Event" means:


 
 
 
(1)
a Reportable Event with respect to a Pension Plan;
 
 
 
(2)
a withdrawal by the Guarantor or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a) (2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA
which could reasonably be expected to give rise to any liability with respect to
such withdrawal;
 
 
 
(3)
a complete or partial withdrawal by the Guarantor or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization;
 
 
 
(4)
the filing of a notice of intent to terminate, the treatment of a Plan amendment
as a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
 
 
 
(5)
an event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or
 
 
 
(6)
the imposition of any liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Guarantor
or any ERISA Affiliate;

  (kkk) "Eurocurrency Advance" means any advance, renewal or conversion under
the Credit Facility requested by the Borrower in or to Eurocurrency Funds and
advanced, renewed or made in Eurocurrency Funds by Royal;
 
(lll)
"Eurocurrency Funds" means U.S. Funds for which London Interbank Offered Rates
are quoted by leading banks in the London, England interbank market;
 
(mmm)
"Eurocurrency Interest Period" means, with respect to a Eurocurrency Advance,
that period selected by the Borrower for the Eurocurrency Advance to be
outstanding (if the Borrower fails to select a period it shall be deemed to be
for a period of one month), which period shall be for one, two, three or six
months (or such shorter or longer periods as may be agreed to by Royal) but
shall not extend to a date later than the Maturity Date, commencing on the
Drawdown Date and ending on the Eurocurrency Maturity Date;
 
(nnn)
"Eurocurrency Maturity Date" means the last day of a Eurocurrency Interest
Period;
 
(ooo)
"Event of Default" means any event set forth in §8.1 of the Agreement;
 
(ppp)
"Face Amount" means the amount at maturity for which a Bankers' Acceptance is
drawn;
 
 
 

7

--------------------------------------------------------------------------------


 
(qqq)
"Federal Funds Effective Rate" means on any day, the rate of interest per annum
set forth in the H.15(519) for that day opposite the caption "Federal Funds
Effective". If on any day such rate is not yet published in the H.15(519), the
rate for such day will be the rate set forth in the Composite 3:30 p.m.
Quotations for US Government Securities for such day under the caption "Federal
Funds Effective Rate". If on any day such rate is not yet published in either
the H.15(519) or the Composite 3:30 p.m. Quotations for US Government Securities
such rate shall be the average of the quotations for such day on overnight
Federal Funds (such words to have the meaning generally given to them by money
market brokers of recognised standing doing business in the United States of
America) transactions received by Royal from three Federal Funds brokers of
recognised standing selected by Royal;
 
(rrr)
"Financial Ratios" means the following ratios or requirements or any of them:
the Debt to Capitalization Ratio, the Collateral Coverage Ratio, the Current
Ratio, Shareholders' Equity, and Consolidated EBITDA;
 
(sss)
"Forex Indenture" means the Indenture dated as of September 14, 1999 among the
Borrower, as successor to Louisiana-Pacific Acquisition Inc., as issuer, the
Guarantor, as guarantor and Laurentian Trust of Canada Inc., as trustee, as
amended from time to time;
 
(ttt)
"GAAP" means generally accepted accounting principles as generally applied by
the Guarantor as at September 30, 2001 and thereafter as set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination, consistently applied;
 
(uuu)
"Good Accounts Receivable (Cdn$)" means trade accounts receivable of the
Borrower and its Material Canadian Subsidiaries payable in Canadian Funds,
excepting therefrom:


 
 
 
(1)
all trade accounts receivable from an account debtor any portion of which is
outstanding more than 60 days after the due date thereof unless the unpaid
portion is being disputed by such account debtor in good faith and relates to
specific sales where the account debtor alleges that the Borrower or a Material
Canadian Subsidiary has failed to meet the terms of the disputed sale in which
case only the amount in dispute shall be excepted, or
 
 
 
(2)
all trade accounts receivable from account debtors which are Affiliates of the
Borrower;
 
 
 
(3)
all trade accounts receivable which are subject to a material claim or written
assertion of a right of set-off by an account debtor to the extent of such
claims or assertions;
 
 
 
(4)
all trade accounts receivable which are subject to any mortgage, charge,
assignment, lien, title retention agreement, security interest or other
encumbrance (other than Permitted Encumbrances) that ranks in priority to or
pari passu to the Royal's Security;
 
 
 
(5)
all trade accounts receivable which would be required to be treated as bad or
doubtful accounts in accordance with GAAP including receivables from account
debtors which are bankrupt, insolvent or have suspended payments; and
 
 
 
(6)
that portion of all trade accounts receivable subject to a contracted right on
the part of the account debtor to refuse payment on all or part of such
receivables;

8

--------------------------------------------------------------------------------

  (vvv) "Good Accounts Receivable (US$)" means the trade accounts receivable of
the Borrower and its Material Canadian Subsidiaries payable in U.S. Funds which
meet the same criteria set out in the definition of Good Accounts Receivable
(Cdn$), except for the currency denomination qualification;
 
(www)
"Governmental Approval" means any authorization, permit, approval, grant,
licence, consent, right, privilege, registration, filing, order, commitment,
judgement, direction, ordinance, decree or like instrument or affirmation issued
or granted by any Governmental Body;
 
(xxx)
"Governmental Body" means, as the context requires, any government, parliament,
legislature, regulatory authority, agency, tribunal, department, commission,
board or court or other law, regulation or rule making entity (including a
Minister of the Crown) having or purporting to have jurisdiction on behalf of
any country or nation, any province, state, municipality, region, district, any
subdivision thereof or any other lawful authority;
 
(yyy)
"Guarantee" means the limited liability guarantee of the Guarantor in
substantially the form of Schedule B and includes all amendments and
substitutions;
 
(zzz)
"Guarantee Letters" means the letters of guarantee issued by Royal pursuant to
§3.31;
 
(aaaa)
"Guarantor" means Louisiana-Pacific Corporation, its successors and permitted
assigns;
 
(bbbb)
"Guarantor Affiliates" means any Affiliate of the Guarantor;
 
(cccc)
"Guarantor Credit Agreement" means the credit agreement in respect of the
Guarantor Credit Facility, unless otherwise provided, as amended, restated,
modified, supplemented, extended, renewed or replaced from time to time;
 
(dddd)
"Guarantor Credit Facility" means the credit facility made available to the
Guarantor pursuant to the terms of a Credit Agreement entered into as of
November 15, 2001 among the Guarantor, as borrower, Bank of America, N.A., as
the Administrative Agent, Wachovia Bank, N.A., as the Syndication Agent, Royal,
as Documentation Agent and the other lenders party to the credit agreement;
 
(eeee)
"H.15(519)" means the weekly statistical release designated as such published by
the Board of Governors of the Federal Reserve System of the United States of
America or in any successor publication;
 
(ffff)
"Indebtedness" means without duplication:


 
 
 
(1)
all obligations for borrowed money (including the present value of capitalized
lease obligations) which in accordance with GAAP would be included in
determining total liabilities as shown on the liability side of a consolidated
balance sheet as of the date at which Indebtedness is to be determined,
including deferred purchase price obligations;       (2) obligations for
borrowed money secured by any lien upon property or assets owned by the Borrower
or any of its Subsidiaries;

9

--------------------------------------------------------------------------------






 
 
 
(3)
obligations created or arising under any conditional sale, deferred purchase
price agreements or other similar agreement; and
 
 
 
(4)
guarantees of Indebtedness and letters of credit to support Indebtedness for
borrowed money of others;

  (gggg) "Insurance Coverage" means insurance provided by financially sound and
reputable insurers or through a program of self-insurance with reserves in
accordance with sound business practices or a combination of both, insuring the
property, assets and business of the Borrower against such liabilities,
casualties, risks and contingencies and in such types of insurance as is
customary for companies engaged in the same or similar businesses including:


 
 
 
(1)
fire, earthquake and extended coverage insurance on a replacement cost basis,
 
 
 
(2)
boiler, furnace and machinery insurance,
 
 
 
(3)
course of construction insurance (to the extent necessary to insure any
modifications under construction),
 
 
 
(4)
business interruption insurance,
 
 
 
(5)
public liability insurance, and
 
 
 
(6)
inventory insurance insuring the inventory of the Borrower not in transit to
purchasers;



 
(hhhh)
"Interest and Fee Rate Adjustment Date" means that date which is five Business
Days following an Announcement Date;
 
(iiii)
"Interest Determination Date" means a Banking Day which is two Banking Days
prior to a Drawdown Date;
 
(jjjj)
"Inventory" means the consolidated inventory of the Borrower and its Material
Canadian Subsidiaries, whether located at the Borrower's premises or at the
premises of a Material Canadian Subsidiary, in transit or otherwise, including
finished goods (including lumber and chips), work-in-progress (including logs),
raw materials and supplies (but, for greater certainty, excluding standing
timber);
 
(kkkk)
"Judgment Currency" shall have the meaning ascribed thereto in §9.6;
 
(llll)
"Letters of Credit" means letters of credit issued by Royal pursuant to §3.31;
 
(mmmm)
"Lien" means any mortgage, lien, charge, pledge, hypothecation, security
interest or other encumbrance or title retention agreement and any other
agreement or arrangement having substantially the same economic effect;
 
(nnnn)
"London Interbank Offered Rate" means with respect to a particular Eurocurrency
Advance, the rate of interest (rounded upwards, if necessary, to the nearest
whole multiple of one sixteenth of one percent) at which Royal, in accordance
with its normal practice, would be prepared to offer to leading banks in the
London interbank market for delivery on the first day of the particular
Eurocurrency Interest Period and for a period equal to such Eurocurrency
Interest Period based on the number of days comprised therein, deposits in U.S.
Funds of comparable amounts to be outstanding during such Eurocurrency Interest
Period, at or about 11:00 a.m. (London, England, local time) on the second
Banking Day prior to a Drawdown Date;
 
 
 

10

--------------------------------------------------------------------------------


 
(oooo)
"Master Agreement" has the meaning ascribed thereto in the definition "Swap
Contract";
 
(pppp)
"Material Adverse Effect" has the meaning set forth in this Guarantor Credit
Agreement in effect as at the reference date of November 15, 2001;
 
(qqqq)
"Material Canadian Subsidiary" means a subsidiary of the Borrower which is 100%
legally and beneficially owned by the Borrower which has all or substantially
all of its property and assets located in Canada;
 
(rrrr)
"Maturity Date" means that date which is 364 days after Closing Date or that
date in any ensuing year which is 364 days after the immediately preceding
Maturity Date if Royal accedes to a request from the Borrower pursuant to §3.3
for an extension of the Maturity Date;
 
(ssss)
"Multiemployer Plan" means any employee benefit plan of a type described in
Section 4001(a) (3) of ERISA, to which the Guarantor or any ERISA Affiliate
makes or is obligated to make contributions or during the preceding three
calendar years, has made or been obligated to make contributions;
 
(tttt)
"PBGC" means the Pension Plan Guaranty Corporation, or any governmental
authority succeeding to any of its principal functions under ERISA;
 
(uuuu)
"PDS Services" means payment distribution services as may be approved from time
to time by Royal;
 
(vvvv)
"PDS Services Fees" means the fees charged by Royal in respect of PDS Services;
 
(wwww)
"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Guarantor or
any ERISA Affiliate or to which the Guarantor or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding five (5) plan years;
 
(xxxx)
"Permitted Encumbrances" means:


 
 
 
(1)
Liens for taxes, assessments or governmental charges or levies not at the time
due and delinquent or the validity of which is being contested at the time by
the Borrower or the relevant Subsidiary, as the case may be, in good faith;
 
 
 
(2)
the Lien of any judgement rendered or claim filed against the Borrower or any of
its Subsidiaries which is being contested in good faith;
 
 
 
(3)
undetermined or inchoate Liens and charges, including construction Liens, Liens
incidental to current operations of the Borrower or any of its Subsidiaries
which have not at such time been filed pursuant to law against the Borrower or
any of its Subsidiaries which relate to obligations neither due nor delinquent;
 
 
 
(4)
restrictions, easements, rights-of-way, servitudes or other similar rights in
land granted to or reserved by any Persons or minor defects or irregularities of
title, all of which in the aggregate do not, in the opinion of Royal, materially
impair the usefulness of the property subject to any such restriction, easement,
right-of-way, servitude or other similar rights in land to the business of the
Borrower;
 
 
 
(5)
security given to a public utility or Governmental Body in connection with the
operations of the Borrower or any of its Subsidiaries in the ordinary course of
their respective businesses;
 
 
 
 
 

11

--------------------------------------------------------------------------------


 
 
 
(6)
the reservations, limitations, provisos and conditions, if any, expressed in any
original grants from the Crown;
 
 
 
(7)
Purchase Money Obligations, pledges, charges, encumbrances, and security
interests reasonably and properly incurred or acquired by the Borrower or any of
its Subsidiaries in the ordinary course of their respective businesses;
 
 
 
(8)
security granted to Royal pursuant to Royal's Security or otherwise; and
 
 
 
(9)
security described in Schedule F;

  (yyyy) "Permitted Guarantees" means:


 
 
 
(1)
guarantees by the Borrower in respect of purchases of assets by Subsidiaries not
exceeding in the aggregate of $5,000,000;
 
 
 
(2)
guarantees of any Subsidiary not exceeding in the aggregate of $5,000,000;
 
 
 
(3)
guarantees by the Borrower in respect of Purchase Money Obligations;
 
 
 
(4)
guarantees by the Borrower or its Subsidiaries provided in the ordinary course
of business and not exceeding in the aggregate $5,000,000; and
 
 
 
(5)
guarantees by the Borrower or its Subsidiaries in favour of Royal;

  (zzzz) "Permitted Securitization" means the securitization of accounts
receivable of the Guarantor and its Subsidiaries with Blue Ridge Asset Funding
Corporation and the other parties thereto;
 
(aaaaa)
"Person" means and includes any individual, a partnership, a corporation, a
joint stock company, a trust, business trust, an unincorporated association, a
joint venture or other entity or a government or any agency or political
subdivision thereof;
 
(bbbbb)
"Plan" means an "employee benefit plan" (as such term is defined in Section 3(3)
of ERISA) established by the Guarantor or any ERISA Affiliate;
 
(ccccc)
"Potential Preferred Claims" means the aggregate of any rights, claims or
preferences whether statutory in nature or otherwise and whether secured or
unsecured including any right or claim which any unpaid supplier of inventory
may have pursuant to the Bankruptcy and Insolvency Act (Canada), which rights,
claims or preferences rank in priority to Royal's Security;
 
(ddddd)
"Prime Rate" means the rate of interest per annum in effect from time to time
that is equal to the greater of:


 
 
 
(1)
Royal's Prime Rate; and
 
 
 
(2)
the CDOR Rate plus 100 basis points per annum;

  (eeeee) "Purchase Money Obligations" means:


 
 
 
(1)
any Lien existing and assumed at the time of acquisition by the Borrower or any
of its Subsidiaries on any property acquired in an arm's length transaction;
 
 
 
(2)
any Lien on any property acquired by the Borrower or any of its Subsidiaries in
an arm's length transaction to secure the whole or any part of the purchase
price of such property or monies borrowed to pay such purchase price;
 
 
 
 
 

12

--------------------------------------------------------------------------------


 
 
 
(3)
any extensions, renewals, replacements or substitutions of any Lien or other
security interest described in §(1) and §(2) above provided that the principal
amount of the indebtedness secured thereby outstanding on the date of the
extension, renewal, replacement or substitution is not increased to an amount
greater than the amount outstanding on the date the mortgage, lien, charge or
other encumbrance was first granted or assumed on the property,
 
 
 
provided that the aggregate amounts due under any Lien referred to above do not
exceed the cost of the asset encumbered by any such Lien and any such Liens are
secured only by the property so owned or acquired and not by any other assets
and may be discharged or caused to be discharged upon payment in full of the
amount permitted to be secured under §(1) to §(3) inclusive above;

  (fffff) "Rating Agencies" means Moody's Investors Services, Inc. and Standard
Poor's Rating Services, a division of McGraw-Hill Companies, Inc. and "Rating
Agency" means either of them as the context requires;
 
(ggggg)
"Ratings" means the applicable rating of the Guarantor's long term senior
unsecured debt as determined by the Rating Agencies as applied in Schedule A to
determine applicable interest and fee rates;
 
(hhhhh)
"Release" includes discharge, spray, injection, inoculation, abandonment,
deposit, spill, leak, seep, pour, emission, emptying, throwing, dumping,
placement and exhaust, and when used as a verb has a similar meaning;
 
(iiiii)
"Reportable Event" means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC;
 
(jjjjj)
"Royal" means Royal Bank of Canada its successors and permitted assigns;
 
(kkkkk)
"Royal's Prime Rate" means the floating annual rate of interest publicly
announced from time to time by Royal as its reference rate then in effect for
determining interest rates on Cdn$ commercial loans made by Royal in Canada;
 
(lllll)
"Royal's Security" means all of the security referred to in §5.1;
 
(mmmmm)
"Royal's U.S. Base Rate" means the floating annual rate of interest publicly
announced from time to time by Royal as its reference rate then in effect for
determining interest rates on US$ commercial loans made by Royal in Canada;
 
(nnnnn)
"Section 427 Security" means the assignment by the Borrower to Royal pursuant to
Section 427 of the Bank Act (Canada) covering all of the Borrower's Inventory;
 
(ooooo)
"Security Agreement" means the security agreement and hypothec (Province of
Quebec) dated for reference November 30, 2001 to be provided by the Borrower, in
form and content satisfactory to Royal, wherein the Borrower grants to and in
favour of Royal, subject to no prior financial charges except for Permitted
Encumbrances and, subject only to the Section 427 Security, a first mortgage
charge and security interest in and upon the Borrower's Inventory and the
Borrower's trade accounts receivable, as amended, modified, supplemented,
extended, renewed or replaced from time to time;
 
 
 

13

--------------------------------------------------------------------------------


 
(ppppp)
"Shareholders' Equity" means, as of any date of determination for the Guarantor
and its Subsidiaries on a consolidated basis, shareholders' equity as of that
date determined in accordance with GAAP, but excluding (a) up to US$10,000,000
in cash losses associated with the closure of the pulp mill located in Chetwynd,
British Columbia, and (b) up to US$50,000,000 in non-cash gains or losses
arising from (i) the pulp mill located in Samoa, California, (ii) the pulp mill
located in Chetwynd, British Columbia, (iii) the 65% interest in a joint venture
in Ireland that has an oriented strand board (OSB) mill, and (iv) the
Guarantor's industrial panel products segment;
 
(qqqqq)
"Spot Buying Rate" means:


 
 
 
(1)
in respect of conversions from Canadian Funds to U.S. Funds or vice versa the
Bank of Canada noon spot rate for Canadian Funds against U.S. Funds or U.S.
Funds against Canadian Funds (as quoted or published from time to time by the
Bank of Canada), as the case may be, on the relevant date of determination, and
 
 
 
(2)
in respect of conversions to Canadian Funds or U.S. Funds of currencies other
than Canadian Funds or U.S. Funds, Royal's spot buying rate in Canadian Funds or
U.S. Funds, as the case may be, for purchasing any such foreign currency on the
relevant date of determination;

  (rrrrr)   "Standby Fees" means the standby fees payable by the Borrower to
Royal pursuant to §3.28;
 
(sssss)
 
"Stock" means all shares, options, warrants, general or limited partnership
interests, units or other equivalents (regardless of how designated) of or in a
corporation, general partnership, limited partnership, limited liability
company, unlimited liability company, joint stock company, or equivalent entity
whether voting or nonvoting, including common stock and preferred stock;


 
(ttttt)
"Subordination Agreement" means the subordination agreement dated for reference
November 30, 2001 among the Borrower, the Guarantor, certain Guarantor
Affiliates and Royal wherein all Indebtedness owing by the Borrower to such
Guarantor Affiliates and to the Guarantor except for trade accounts payable
(including payables for management services) incurred in the ordinary course of
business prior to receipt from Royal of a notice of default, in the case of a
default in respect of which Royal is required to give notice before it becomes
an Event of Default or, an Event of Default, is expressly made subordinate and
subject in right of payment as therein provided to the prior payment in full of
all indebtedness of the Borrower to Royal under this Agreement;
 
(uuuuu)
"Subsidiary" of a Person means any corporation, association, partnership, joint
venture or other business entity of which more than 50% of the Voting Shares or
other equity interests (in the case of Persons other than corporations) is owned
or controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a combination thereof;
 
(vvvvv)
"Sufficient Copies" means three copies or such other reasonable number of copies
of reports, financial statements, certificates and other material required to be
delivered by the Borrower or the Guarantor, as the case may be, to Royal
pursuant to the Agreement as advised by Royal from time to time in writing;
 
 
 

14

--------------------------------------------------------------------------------


 
(wwwww)
"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement;
 
(xxxxx)
"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include Royal);
 
(yyyyy)
"Timber Notes Receivable" means, collectively, (i) the promissory notes in the
principal amount of approximately US$50,000,000 by Sierra Pacific Industries in
favor of L-P SPV, Inc., a Delaware corporation, and (ii) the promissory notes in
the principal amount of approximately US$354,000,000 by Simpson Timber Company
in favor of L-P SPV2, LLC, a Delaware limited liability company;
 
(zzzzz)
"Unfunded Pension Liability" means the excess of a Pension Plan's benefit
liabilities under Section 4001(a) (16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding that Pension Plan pursuant to Section 412 of the Code for the applicable
plan year;
 
(aaaaaa)
"U.S.A." means United States of America;
 
(bbbbbb)
"U.S. Advance" means any advance or conversion under the Credit Facility
requested by the Borrower in U.S. Funds and advanced in U.S. Funds by Royal or
determined as such pursuant to §4.12;
 
(cccccc)
"U.S. Base Rate" means the rate of interest per annum in effect from time to
time that is equal to the greater of:


 
 
 
(1)
Royal's U.S. Base Rate; and
 
 
 
(2)
the Federal Funds Effective Rate plus 50 basis points per annum;



 
(dddddd)
"U.S. Funds" and "US$" means lawful currency of the U.S.A. in same day
immediately available funds, or, if such funds are not available, the form of
money of the U.S.A. that is customarily used in the settlement of international
banking transactions on the day payment is due;
 
(eeeeee)
"Voting Shares" means shares of any class entitled to vote in all circumstances.

15

--------------------------------------------------------------------------------

1.2  Applicable Law

        The Agreement shall be construed in accordance with and governed by the
laws of the Province of British Columbia and the laws of Canada applicable in
the Province of British Columbia.

1.3  Severability

        If any one or more of the provisions contained in the Agreement is
invalid, illegal or unenforceable in any respect in any jurisdiction, the
validity, legality and enforceability of such provision shall not in any way be
affected or impaired thereby in any other jurisdiction and the validity,
legality and enforceability of the remaining provisions contained in the
Agreement shall not in any way be affected or impaired thereby.

1.4  Successors and Assigns

        The Agreement shall enure to the benefit of and be binding on each of
the parties to the Agreement and their respective successors and permitted
assigns.

1.5  Included Words

        Where the singular or the masculine are used in the Agreement, the same
shall be deemed to include the plural or the feminine or vice versa and a body
politic or corporate where the context or the parties so require.

1.6  Headings and Marginal References

        The division of the Agreement into paragraphs and subparagraphs and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of the Agreement.

1.7  Cross References

        Unless otherwise stated, a reference in the Agreement to a numbered or
lettered paragraph, subparagraph or schedule refers to the paragraph,
subparagraph or schedule bearing that number or letter in the Agreement.

1.8  Use of Word "Including"

        The word "including", when following any general term or statement, is
not to be construed as limiting the general term or statement to the specific
terms or matters set forth immediately following such word or to similar items
or matters, but such general term or statement shall be construed as referring
to all items or matters that could reasonably fall within the broadest possible
scope thereof.

1.9  Expiration of Summary of Terms and Conditions

        On the Closing Date, all of the terms and conditions of the "Draft
Summary of Terms and Conditions" dated October 25, 2001 agreed to by the
Borrower, the Guarantor and Royal in connection with the development of the
Credit Facility shall be deemed to be merged herein and to expire and shall
thereafter have no force and effect.

1.10 Currency

        Unless otherwise specified all statements of, or references to, dollar
amounts in the Agreement without currency specification shall mean Canadian
Funds.

16

--------------------------------------------------------------------------------


1.11 Payment Dates and Interest Calculation

        If the date for a payment to Royal of any sum owing hereunder or the
date of advance, renewal or conversion of any sum by Royal hereunder is not, in
the case of Eurocurrency Funds, a Banking Day, and, in all other cases, a
Business Day, such payment, advance, renewal or conversion, as the case may be,
shall, except in some circumstances as hereafter provided in respect of
Eurocurrency Funds, be due or made upon the next immediately succeeding Banking
Day or Business Day, as the case may be. In the case of Eurocurrency Funds if
the immediately succeeding Banking Day is in the next following month, the date
for payment, renewal or conversion shall be the next immediately preceding
Banking Day. Interest shall be payable for the day a Canadian Advance,
Eurocurrency Advance or U.S. Advance is made but not for the day of any payment
on the amount paid if payment is received by Royal prior to 10:00 a.m. local
time at Vancouver, British Columbia.

1.12 Accounting Terms

        Accounting terms which are not specifically defined herein shall have
the meaning accorded thereto and shall be construed in accordance with GAAP. If
at any time any change in GAAP would affect the computation of any Financial
Ratio and there is a request pursuant to §1.03(b) of the Guarantor Agreement or
a like request by the Borrower or Royal pursuant to this Agreement to negotiate
in good faith to amend any such ratio to preserve the original intent thereof in
light of such change in GAAP, the applicable parties under each agreement shall
enter into such negotiations, provided that, until so amended:

(a)the applicable Financial Ratios shall continue to be computed in accordance
with GAAP prior to such agreed change therein;

(b)the Borrower and the Guarantor or either, as the case may be, shall provide
to Royal financial statements and other documents required under this Agreement
or the Guarantor Agreement or as may be reasonably requested by Royal setting
forth a reconciliation between calculations of the applicable Financial Ratio
made before and after giving effect to such change in GAAP; and

(c)no change to any Financial Ratio agreed to pursuant to §1.03(b) of the
Guarantor Agreement shall be effective in respect of its application in this
Agreement without the prior written consent of Royal.

1.13 Schedules

        The Schedules to the Agreement shall form an integral part of the
Agreement, and are as follows:

Schedule A   Interest and Fee Rates Schedule B   Guarantee Schedule C  
Officer's Compliance Certificate Schedule D   Unfunded Pension Liabilities
Schedule E   Borrowing Base Report Schedule F   Permitted Encumbrances
Schedule G   Other Permitted Indebtedness

17

--------------------------------------------------------------------------------

2.    REPRESENTATIONS AND WARRANTIES

2.1  Representations and Warranties

        Each of the Borrower and the Guarantor represents and warrants to Royal
as set forth in this Section 2 of the Agreement. All representations and
warranties shall survive all Borrowings and no investigation at any time made by
or on behalf of Royal shall diminish in any respect whatsoever its right to rely
thereon.

2.2  Status of the Borrower

        The Borrower is a corporation, duly incorporated, validly existing, in
good standing with respect to the filing of annual returns under the laws of the
Province of British Columbia and is duly qualified, in good standing and
authorized to do business in all jurisdictions where the character of the
properties owned by it or the nature of the business transacted by it makes such
qualification necessary.

2.3  Status of Guarantor

        The Guarantor is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, one of the States of the
United States of America.

2.4  Power and Authority

        Each of the Borrower and the Guarantor has all requisite corporate power
and authority to own its respective properties, has obtained or will obtain, all
material Governmental Approvals required at the date hereof to carry on its
respective business as now conducted and proposed to be conducted and to enter
into and perform its obligations under the Agreement and all instruments and
agreements delivered pursuant hereto and thereto.

2.5  Due Authorization

        The Agreement, the Guarantee and every instrument or agreement delivered
pursuant hereto has been duly and validly authorized by all requisite actions by
the Borrower and the Guarantor and each of such documents has been duly executed
by the Borrower and the Guarantor if it is a party thereto and when delivered
will be a legal, valid and binding obligation of the Borrower and the Guarantor,
as the case may be, enforceable in accordance with its respective terms save as
enforcement may be limited by:

(a)applicable bankruptcy, insolvency, moratorium, reorganization and similar
laws at the time in effect affecting the rights of creditors generally;

(b)equitable principles which may limit the availability of certain remedies,
including the remedy of specific performance; and

(c)the inability of the courts of Canada to give judgement for payment in
foreign currencies.

2.6  No Contravention

        The execution, delivery and performance of the Agreement by the Borrower
and the Guarantor and the Guarantee by the Guarantor will not contravene any
material provision of any regulation, order or permit applicable to the Borrower
or the Guarantor, as the case may be, or cause a conflict with or contravention
of its respective Charter or cause a breach of or constitute a default under or
require any consent under any agreement or instrument to which the Borrower or
the Guarantor, as the case may be, is a party or by which it is bound except
such as have been obtained.

18

--------------------------------------------------------------------------------


2.7  No Breach

        Neither the Borrower nor the Guarantor is in default under any agreement
or instrument to which it is a party in any way which materially adversely
affects its ability to perform its respective obligations under the Agreement or
the Guarantee, as the case may be, and there are no suits or judicial
proceedings or proceedings before any governmental commission, board or other
agency pending or to the knowledge of the Borrower or the Guarantor, as the case
may be, threatened against it which could reasonably be expected to give rise to
a judgement or liability which, if satisfied, would have a materially adverse
effect on the ability of the Borrower to meet its obligations under the
Agreement or the Guarantor to meet its obligations under the Guarantee.

2.8  Leases and Licences

        Each of the Borrower and the Guarantor has all leases, licences, permits
and consents as are essential for the due carrying on of its respective business
in the manner in which its business is carried on and all such leases, licences,
permits and consents are in full force and effect and no proceedings relating
thereto are pending or known to the Borrower or the Guarantor, as the case may
be, to be threatened in any way which would have a material adverse effect on
the ability of the Borrower or the Guarantor to meet its respective obligations
under the Agreement or the Guarantor to meet its obligations under the
Guarantee.

2.9  No Financial Default

        Neither the Borrower nor the Guarantor is in default in any way which
materially adversely affects its ability to perform its obligations under the
Agreement or the Guarantee, as the case may be, under any guarantee, bond,
debenture, note or other instrument evidencing any indebtedness or under the
terms of any instrument pursuant to which any of the foregoing has been issued
or made and delivered and to the knowledge of the Borrower and the Guarantor
there exists no state of facts which, after notice or lapse of time or both or
otherwise, would constitute such a default in any way which materially adversely
affects its ability to perform its obligations under the Agreement or the
Guarantee, as the case may be.

19

--------------------------------------------------------------------------------


2.10 Disclosure of Material Facts

        Each of the Borrower and the Guarantor has disclosed to Royal in writing
all facts (other than facts which are a matter of public knowledge or record)
which materially adversely affect, or so far as it can now reasonably foresee,
will materially adversely affect its ability to perform its obligations under
the Agreement and, in the case of the Guarantor, under the Guarantee.

2.11 Consents and Approvals

        All consents, approvals, authorizations, declarations, registrations,
filings, notices and other actions whatsoever required as at the date hereof by
the Borrower and the Guarantor in order to execute and deliver the Agreement and
the Guarantee, as the case may be, and all agreements or instruments delivered
pursuant thereto, and the consummation of the transactions contemplated hereby,
have been obtained, made or taken or will have been obtained, made or taken or
waived by Royal on or prior to the Closing Date.

2.12 Title

        The Borrower has good and marketable title to or the right to use all of
the assets necessary for the operation of its business except for Permitted
Encumbrances.

2.13 Borrower's Financial Statements Furnished

        The Borrower has furnished Royal with its most recent unaudited
financial statements for the fiscal year ended December 31, 2000 and the fiscal
quarter ended September 30, 2001, all such financial statements have been
prepared in accordance with GAAP applied on a consistent basis, except as stated
therein or in the notes thereto, the balance sheets as therein contained present
fairly in all material respects the consolidated financial position of the
Borrower and its Subsidiaries as at the dates thereof and the consolidated
statements of income present fairly in all material respects the results of the
operations of the Borrower and its Subsidiaries for the period indicated.

2.14 No Change in Borrower's Financial Condition

        Since September 30, 2001 there has been no material adverse change in
the financial condition of the Borrower from that shown on the consolidated
financial statements of the Borrower as at that date, except as disclosed to
Royal, and any such change will not materially adversely affect the ability of
the Borrower to perform its obligations under the Agreement.

2.15 Guarantor's Financial Status

        The Guarantor has furnished Royal with its most recent annual and
quarterly consolidated financial statements, all such financial statements have
been prepared in all material respects in accordance with United States
Securities and Exchange Commission requirements except as stated therein or in
the notes thereto, each balance sheet as therein contained presents fairly, in
all material respects, the financial position of the Guarantor and its
subsidiaries as at the date thereof.

20

--------------------------------------------------------------------------------

2.16 No Change in Guarantor's Financial Condition

        Since the date of the most recent quarterly financial statements of the
Guarantor and its Subsidiaries referred to in the preceding paragraph (a) there
has been no change in the consolidated financial condition of the Guarantor and
its Subsidiaries as shown on the Guarantor's balance sheet as at that date
sufficient to impair the Guarantor's ability to perform its obligations under
the Agreement or the Guarantee except as disclosed to Royal, and (b) the
business, operations and assets of the Guarantor and its Subsidiaries on a
consolidated basis have not been materially adversely affected as a result of
any act or event including, without limitation, fire, explosion, casualty,
flood, drought, riot, storm, condemnation, act of God, accident, labour trouble,
expropriation or act of any government.

2.17 Financial Statements Not Misleading

        The consolidated financial statements referred to above or any other
statement or report furnished to Royal by or on behalf of the Borrower or the
Guarantor in connection with the negotiation or confirmation of the transactions
contemplated herein do not contain, as at the time such statements or reports
were furnished, any untrue statement of a material fact or any omission of a
material fact necessary to make the statements contained therein not materially
misleading, it being understood by Royal that such statements were prepared by
the Guarantor and certain of them do not contain explanatory footnotes, and all
such statements and reports, taken as a whole together with the Agreement do not
contain any untrue statement of material fact or omit a material fact necessary
to make the statements contained therein not materially misleading.

2.18 Taxes

        Each of the Borrower and the Guarantor has filed all material income tax
returns which were required to be filed, paid or made provisions for payment of
all material taxes (including interest and penalties) which are due and payable,
and provided adequate reserves established in accordance with GAAP for the
payment of any tax, the payment of which is being disputed.

2.19 Environmental Law Compliance

        The Borrower is in compliance with all Environmental Law in respect of
which non-compliance would have a material adverse effect on the ability of the
Borrower to perform its obligations under the Agreement.

2.20 Insurance

        Each of the Borrower and the Guarantor:

(a)has insured by financially sound and reputable insurers all assets and
property of a character customarily insured by Persons engaged in the same or a
similar business, similarly situated, including inventory and business
interruption insurance, in such amounts as are customarily insured for by such
Persons, or

(b)maintains a program of self-insurance, with reserves, in accordance with
sound business practices.

21

--------------------------------------------------------------------------------



2.21 ERISA Compliance by Guarantor

(a)each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Plan that is
intended to qualify under the Section 401(a) of the Code has received a
favourable determination letter from the IRS or an application for such a letter
is currently being or will be processed by the IRS with respect thereto and such
application is or will be within a remedial amendment period and, to the
Guarantor's knowledge, nothing has occurred which would prevent, or cause the
loss of, such qualification which is not correctable without cost or at a cost
that is immaterial. The Guarantor and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b)there are no pending or, to the Guarantor's knowledge, threatened claims,
actions or lawsuits, or action by any Governmental Body, with respect to any
Plan that could be reasonably expected to have a Material Adverse Effect. There
has been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or could be reasonably expected
to result in a Material Adverse Effect.

(c)

(1)no ERISA Event has occurred within the past 12 years or is reasonably
expected to occur;

(2)except as specifically disclosed in Schedule D, no Pension Plan has any
Unfunded Pension Liability;

(3)neither the Guarantor nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA, with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA);

(4)neither the Guarantor nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, could be reasonably expected to
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and

(5)neither the Guarantor nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.

3.    THE CREDIT FACILITY

3.1 Establishment of the Credit Facility

        Relying on each of the representations and warranties set out in
Section 2 and subject to the terms and conditions set forth herein, Royal agrees
to make available to the Borrower:

(a)a 364 day committed, revolving operating credit facility in the principal
amount of $25,000,000 or the Equivalent Amount in U.S. Funds, and

(b)a line of credit of up to $35,000,000 or the Equivalent Amount in US$ to
cover Swap Termination Values and liabilities of the Borrower or, with the
consent of Royal, any of its Subsidiaries in respect of EFT Transfers and PDS
Services including overdrafts and cash management debts and liabilities,

22

--------------------------------------------------------------------------------



to be used by the Borrower (and, in the case of §3.1(b), with the consent of
Royal, any Subsidiaries of the Borrower in respect of EFT Transfers and PDS
Services) for its general corporate purposes which shall include the refinancing
by the Borrower of its existing credit facility with Royal.

3.2  Nature of the Credit Facility

        Unless terminated earlier pursuant to §8.2 the Credit Facility shall be
available to the Borrower up to the stated principal amount on a continuing and
revolving basis from the Closing Date until the Maturity Date except for any and
all cancellations of the available amount of the Credit Facility made pursuant
to §3.27.

3.3  Extension of Maturity Date

        Royal in its sole discretion may, at the request of the Borrower, extend
the Maturity Date for successive periods of 364 days. If the Borrower is
desirous of extending the Maturity Date it shall so notify Royal not more than
90 days and not less than 60 days prior to the then current Maturity Date and
Royal shall, within 30 days of receipt of such extension notice, advise the
Borrower of its determination in response to any such request. If Royal
determines that it will extend the Maturity Date for 364 days the current
Maturity Date shall be extended to that date which is 364 days past the current
Maturity Date. The Borrower and the Guarantor acknowledge that the rates of
interest, Standby Fees, acceptance fees, EFT Transfer Fees, PDS Service Fees,
Documentary Credit Fees and any other fees payable by the Borrower under the
Agreement are subject to confirmation by Royal at the time of each request for
an extension of the Maturity Date.

3.4  Currencies and Other Options Available Under the Credit Facility

        Subject to the provisions of the Agreement:

(a)the Borrower may, at its option utilize the credit facility established
pursuant to §3.1(a) by way of Canadian Advances, U.S. Advances, Documentary
Credits or, if available, Eurocurrency Advances or Bankers' Acceptances, and

(b)the Borrower and, with the consent of Royal, any of its Subsidiaries may, at
the discretion of Royal, avail themselves of Royal's facilities in respect of
EFT Transfers and PDS Services and Royal at its discretion, may make Canadian
Advances or U.S. Advances available to the Borrower or, on the instructions of
the Borrower, to its Subsidiaries to provide for Swap Termination Values, and
cover for liabilities in respect of EFT Transfers and PDS Services. Any
liabilities in respect of EFT Transfers and PDS Services including overdrafts
and cash management debts and liabilities, shall be obligations under the credit
facility established pursuant to §3.1(b) and shall be secured by the collateral
charged under Royal's Security and otherwise be subject to the applicable
provisions hereof.

3.5  Swap Contracts

        The Borrower may request that Royal enter into Swap Contracts with the
Borrower from time to time. Royal may decline such request or may agree to enter
into Swap Contracts provided:

(a)the Borrower agrees to the terms and conditions of the current applicable
Master Agreement or such other similar or standard form of agreement appropriate
to the type of Swap Contract requested by the Borrower as may be required by
Royal and enters into and delivers such agreement to Royal;

(b)the Borrower pays all required fees in connection with a Swap Contract and
indemnifies Royal against any loss, cost or expense incurred by Royal including
any Swap Termination Values;

23

--------------------------------------------------------------------------------

(c)the Borrower indemnifies Royal against any loss, cost or expense suffered or
incurred by Royal as a result of acting upon instructions given or agreements
made over the telephone or by electronic transmission of any type with persons
reasonably believed by Royal to have been acting on the Borrower's behalf;

(d)the Borrower agrees that if there is any inconsistency at any time between
the terms of the Agreement and any Master Agreement, the terms of such Master
Agreement shall prevail.

3.6  Interest on Advances Under the Credit Facility

        The Borrower shall pay to Royal at its Branch of Account interest on
Advances from Royal at the rates determined by reference to the pricing formula
set forth in Schedule A. Interest shall be calculated and paid as follows:

(a)Canadian Advances shall bear interest in Canadian Funds, which interest shall
accrue from day to day while such advances are outstanding and shall be computed
on the basis of a year of 365 days and for actual days elapsed and shall be
payable and compounded monthly in arrears on the 20th day of each month or such
other date as may be agreed to by the Borrower and Royal;

(b)U.S. Advances shall bear interest payable in U.S. Funds, which interest shall
accrue from day to day while such advances are outstanding and shall be computed
on the basis of a year of 365 days and for actual days elapsed and shall be
payable and compounded monthly in arrears on the 20th day of each month or such
other date as may be agreed to by the Borrower and Royal;

(c)Eurocurrency Advances shall bear interest in U.S. Funds, which interest shall
accrue from day to day while such advances are outstanding and shall be computed
on the basis of a year of 360 days and for actual days elapsed and shall be
payable as set forth in §3.15 hereof.

3.7  Interest and Fee Rate Adjustments

        Adjustments to rates of interest and the acceptance fees prescribed in
§3.6 and §4.11 respectively and the Standby Fees and Documentary Credit Fees
prescribed in §3.28 and §3.31 respectively resulting from changes, if any, to
the Ratings shall be effective and payable from and including the Interest and
Fee Rate Adjustment Date. The Borrower agrees to pay to Royal and Royal agrees
to repay to the Borrower the amount resulting from an adjustment of Schedule A
rates and fees in respect of Bankers' Acceptance, Documentary Credits and
Eurocurrency Advances resulting from a Rating Change prior to the maturity of
such Borrowing Options. The Borrower will pay interest, acceptance fees, Standby
Fees, Documentary Credit Fees and other fees from the Closing Date until the
first Interest and Fee Rate Adjustment Date determined by reference to a BB/Ba2
or higher Rating.

3.8  Interest on Eurocurrency Advances Spanning More Than One Applicable
Interest Rate

        If the Borrower takes a Eurocurrency Advance under the Credit Facility
before the date of an increase or decrease in a percentage rate of interest to
be added to the London Interbank Offered Rate to be paid on Eurocurrency
Advances under the Credit Facility, which Eurocurrency Advance matures after the
date of the said increase or decrease in the rate of interest, the rates of
interest for the Eurocurrency Interest Period of the said Eurocurrency Advance
shall be calculated by using the interest rates applicable from time to time for
the number of days the Eurocurrency Advance is outstanding during the respective
interest rate periods.

24

--------------------------------------------------------------------------------

3.9  Interest Act of Canada

        For the purpose of the Interest Act of Canada, the yearly rate of
interest to which interest calculated on the basis of a year of 360 or 365 days
is equivalent, is the rate of interest determined as herein provided multiplied
by the number of days in such year divided by 360 or 365, as the case may be.

3.10 Manner of Making Advances

        Advances under the Credit Facility (other than deemed advances in
relation to Bankers' Acceptances and Documentary Credits) shall be disbursed to
the Borrower by Royal crediting the account maintained by the Borrower at its
Branch of Account or elsewhere as may be agreed to between the Borrower and
Royal.

3.11 Amounts and Notice for Canadian Advances and U.S. Advances

        One Business Day's notice to Royal is required from the Borrower of its
intention to take a Canadian Advance or a U.S. Advance which advances shall be
for minimum amounts of $100,000 or US$100,000, as the case may be.

3.12 Notice for Eurocurrency Advances

        The Borrower shall give the following prior irrevocable notice to Royal
before the time stipulated in §3.18 of its intention to take Eurocurrency
Advances:

(a)for Eurocurrency Advances for aggregate amounts of less than US$10,000,000 no
notice prior to the Interest Determination Date is required;

(b)at least two Banking Days' notice prior to the Interest Determination Date is
required in the case of Eurocurrency Advances for aggregate amounts of
US$10,000,000 or more.

3.13 Eurocurrency Notice Particulars

        Each notice under §3.12 shall specify:

(a)the amount of each Eurocurrency Advance requested by the Borrower, which
shall be in minimum amounts of US$1,000,000;

(b)the Drawdown Date; and

(c)the Eurocurrency Interest Period for which the London Interbank Offered Rate
is to be applied.

        Unless Royal is unable to make a Eurocurrency Advance because funds are
not available to it or it determines not to make a Eurocurrency Advance pursuant
to §3.33, it shall make the requested Eurocurrency Advance in accordance with
the notice requesting such advance and shall advise the Borrower on the Interest
Determination Date of the London Interbank Offered Rate.

25

--------------------------------------------------------------------------------

3.14 Conversions of Borrowings under §3.1(a)

        The Borrower may, upon giving notice to Royal of its intention to effect
a conversion, convert all or any portion of its Borrowings under the credit
facility established pursuant to §3.1(a) from one Borrowing Option to another
Borrowing Option, provided that:

(a)Borrowings in Canadian Funds plus the Equivalent Amount in Canadian Funds of
Borrowings in U.S. Funds after a conversion do not exceed the amount available
under §3.1(a) of the credit facility;

(b)a conversion involving Eurocurrency Funds is in a minimum amount of
US$1,000,000 and a conversion involving Bankers' Acceptances is in a minimum
amount of $500,000 or any greater amount in whole multiples of $100,000;

(c)a Eurocurrency Advance may be converted only on its Eurocurrency Maturity
Date (unless Royal has agreed to a conversion prior to such date and the
Borrower has paid the Compensation Amount determined by Royal and advised to the
Borrower) and if the Borrower fails to notify Royal as to conversion or renewal
of a maturing Eurocurrency Advance as required hereunder it shall be deemed for
all purposes to be a U.S. Advance on its Eurocurrency Maturity Date;

(d)the Borrower shall not be entitled to convert to Eurocurrency Funds unless
such Eurocurrency Funds are available in accordance with §3.22;

(e)any Bankers' Acceptance may be converted only on the maturity date thereof
and provided the Borrower gives Royal the same notice of request for conversion
as specified in §4.3;

(f)the Borrower shall give Royal notice for conversion of all or a portion of
its Borrowings, which notice shall be governed by the same terms established for
requests for advances under §3.11 and §3.12, and shall specify:

(1)the amount of Borrowings to be converted;

(2)the Drawdown Date;

(3)the Borrowing Option sought by the Borrower and, if the Borrowing Option
sought is Eurocurrency Advances, the Eurocurrency Interest Period together with
the Drawdown Date, and, if the Borrowing Option sought is Canadian Advances
whether the conversion is to Bankers' Acceptances and if so, the number of days
to maturity of the Bankers' Acceptances;
(g)if the conversion is from one currency to a different currency, the Borrower
shall have repaid or shall, at the time of conversion, contemporaneously repay
to Royal the full amount advanced under the Borrowing Option being converted.
Any such repayment shall be in the currency of the Advance being repaid;

(h)no requested conversion would, on the date a conversion is requested, result
in Borrowings under the credit facility established pursuant to §3.1(a)
exceeding the amount available under §3.1(a) of the credit facility.

        Subject to the foregoing, including the availability of Eurocurrency
Funds, if the conversion request referred to in §3.14(f) specifies a conversion
into Eurocurrency Funds, Royal shall make the requested Eurocurrency Advance in
accordance with the conversion request.

26

--------------------------------------------------------------------------------

3.15 Payment of Interest on Eurocurrency Advances

        Interest on a Eurocurrency Advance for a Eurocurrency Interest Period of
three months or less shall be paid on the Eurocurrency Maturity Date. If a
Eurocurrency Interest Period exceeds three months, interest shall be paid every
three months (not in advance) during the Eurocurrency Interest Period, until the
Eurocurrency Maturity Date, upon which date the balance of interest thereon
shall be paid.

3.16 Default Interest

        Default interest payable in the currency of the amount which is overdue
shall be paid on all interest, fees and other amounts payable hereunder which
are overdue. Default interest with respect to interest, fees and other amounts
payable in Canadian Funds shall be at the Prime Rate and with respect to
interest, fees and other amounts payable in U.S. Funds shall be at the U.S. Base
Rate, as the case may be. Default interest on overdue interest, fees and other
amounts shall be compounded monthly and shall be paid on demand both before and
after maturity, default and judgement. Default interest shall be computed from
and including the date interest, fees or any other amounts payable pursuant to
the Agreement become due and shall be paid for so long as such amount or amounts
remains unpaid.

3.17 Indemnity for Out-of-Pocket Expenses

        The Borrower agrees to indemnify Royal against any out-of-pocket loss or
expense which it may sustain or incur as a consequence of the Borrower's failure
to effect, repay or prepay a Borrowing as specified in any notice of Borrowing
delivered by the Borrower pursuant to the Agreement.

3.18 Effective Time for Section 3 Notices

        For the purposes of Section 3 and §4.3 of the Agreement, notices from
the Borrower to Royal must be received by Royal prior to 9:00 a.m. local time at
Vancouver, British Columbia to be effective on the date on which they are given.
Notices received after that local time will take effect from the next Banking
Day or Business Day, as the case may be.

27

--------------------------------------------------------------------------------

3.19 Increased Costs

        Subject to §3.21, if, after the Closing Date, the implementation or
introduction of or any change in any applicable law, regulation, treaty, or
official directive or regulatory requirement now or hereafter in effect (whether
or not having the force of law), or any change in the interpretation or
application thereof by any court or by any judicial or governmental authority
charged with the interpretation or administration thereof, or if compliance by
Royal with any request from any central bank or other fiscal, monetary, or other
authority (whether or not having the force of law):

(a)subjects Royal to any tax, changes the basis of taxation of payments due to
Royal or increases any existing tax, on payments of principal, interest, or
other amounts payable by the Borrower to Royal under the Agreement (except for
taxes on the overall net income of Royal imposed by the jurisdiction in which it
is incorporated or resident or from which it is acting for the purposes of the
Agreement, and except for taxes on Royal's capital or other similar taxes);

(b)imposes, modifies, or deems applicable any reserve, special deposit, capital
adequacy, regulatory, or similar requirement (including a requirement which
affects Royal's allocation of capital resources) against assets or liabilities
held by, or deposits in or for the account of, or loans by, or any other
acquisition of funds for loans or commitments to fund loans or obligations
concerning any Bankers' Acceptances accepted by Royal, or

(c)imposes on Royal any other condition with respect to the Agreement,

and the result of (a), (b) or (c) is, in the reasonable determination of Royal
acting in good faith, to increase the cost to Royal or to reduce the income
receivable by Royal in respect of a Borrowing or Standby Fees payable, or to
reduce the rate of return on the overall capital of Royal, the Borrower shall,
upon receipt of a certificate from Royal as described below ("Certificate"), pay
to Royal that amount which compensates Royal for such additional cost, reduction
in income or rate of return ("Additional Amount") from the date of the
Certificate. The Borrower will pay the Additional Amount on the next following
20th day of the month and on the 20th day of each month thereafter until the
earlier of (a) the date on which the Additional Amount has been paid in full,
and (b) the date on which the Borrower has repaid and/or converted all
Borrowings with respect to which a Certificate has been delivered. Royal shall
deliver a Certificate to the Borrower which shall set forth the amount of the
Additional Amount and the basis for its calculation which will, in the absence
of manifest or demonstrable error, be conclusive evidence of the amount of the
Additional Amount. Royal will use its reasonable efforts to reduce the amount of
the Additional Amount payable hereunder provided that Royal will have no
obligation to expend its own funds, to suffer any economic hardship or to take
any action detrimental to its interest in connection therewith.

3.20 Borrower's Option on Receipt of an Increased Costs Certificate

        If Royal delivers the Certificate and the Borrower has paid the
Additional Amount required to be paid by the Certificate in accordance with the
Certificate, then, with respect to Canadian Advances or U.S. Advances, at any
time thereafter, and, with respect to Eurocurrency Advances or Bankers'
Acceptances, on the maturity thereof, and in all cases, with two Business Days'
prior written irrevocable notice to Royal, the Borrower may:

(a)within 60 days, prepay in full without bonus or penalty all Borrowings, with
respect to which a Certificate has been delivered, interest, fees and other
amounts payable hereunder in connection with such Borrowings, or

(b)convert those Borrowings with respect to which the Certificate has been
delivered to another basis of Borrowing in accordance with the Agreement.

28

--------------------------------------------------------------------------------



3.21 Increased Costs Limitation

        Royal agrees that:

(a)the increased costs payable by the Borrower pursuant to §3.19 or §4.14 shall
not include:

(1)those resulting from any law, regulation, treaty, or official directive or
regulatory requirement or amendments thereto of which Royal had knowledge prior
to the Closing Date,

(2)any tax, penalty or other charges payable by Royal due to its failure to pay
or delay in paying any amount required to be paid by it referred to in §3.19(a)
or §4.14;



(b)it will not charge the Borrower for any increased costs payable by it
referred to in §3.19 or §4.14 if it is not at the same time passing similar
costs on to substantially all of its customers to whom Royal is, by agreement,
entitled to pass on such costs;

(c)it will use all reasonable efforts to minimize amounts payable by the
Borrower hereunder including all reasonable efforts to obtain refunds or
credits.

3.22 Eurocurrency Funds Not Available

        Eurocurrency Advances shall be made hereunder to the extent that
Eurocurrency Funds are readily and lawfully available to Royal on the dates upon
which the Borrower requests Eurocurrency Advances for the Eurocurrency Interest
Periods and in the amounts requested.

3.23 Payment of Compensation Amount

        If the Borrower prepays, repays or converts a Eurocurrency Advance or if
pursuant to §8.2 Royal converts a Eurocurrency Advance on a date earlier than
the Eurocurrency Maturity Date, the Borrower shall forthwith pay to Royal the
Compensation Amount.

3.24 Borrower's Right to Revolve the Credit Facility

        In addition to the Borrower's right to cancel the available amount of
the Credit Facility pursuant to §3.27 the Borrower may from time to time reduce
its Borrowings by making repayments to Royal which the Borrower may re-borrow
subject to the terms of the Agreement, provided that:

(a)repayments and re-borrowings of Canadian Advances, U.S. Advances or
Eurocurrency Advances, as the case may be, shall be in the same minimum amounts
and whole multiples as prescribed for a Borrowing;

(b)repayments and re-borrowings of Eurocurrency Advances may only be made on the
Eurocurrency Maturity Date of the Eurocurrency Advance being repaid unless the
Borrower pays the Compensation Amount as contemplated in §3.23;

(c)the Borrower gives to Royal the same prior irrevocable notice prior to a
proposed repayment date that it is required to give pursuant to §3.11 in
relation to a requested Drawdown Date for taking a Canadian Advance or U.S.
Advance, as the case may be.

29

--------------------------------------------------------------------------------



3.25 Repayment of Credit Facility

        On the Maturity Date the Borrower shall repay to Royal the whole of the
outstanding amount of the Credit Facility together with interest, fees and other
amounts due hereunder to such date including the Face Amounts of all Bankers'
Acceptances and the amounts of all Guarantee Letters, Letters of Credit or
Eurocurrency Advances issued pursuant to the Agreement which have not matured or
expired.

3.26 Currency of All Payments

        All repayments made by the Borrower pursuant to the Agreement shall be
made in the currency of the advance being repaid. The Borrower may designate
whether repayments are to be applied to Canadian Advances, U.S. Advances,
Eurocurrency Advances or Bankers' Acceptances. Repayments may be applied to a
Bankers' Acceptance only to the extent that the repayment is to be made on a
date on which a Bankers' Acceptance becomes due and is in an amount equal to the
amount of the Bankers' Acceptance then due. Repayments may be applied to
Eurocurrency Advances only:

(a)if such repayment is made on the Eurocurrency Maturity Date for the
Eurocurrency Advance repaid, or

(b)if such repayment is made on a date other than the Eurocurrency Maturity Date
for the Eurocurrency Advance which is in effect being prepaid, if the Borrower
pays the Compensation Amount as provided in §3.23.

3.27 Borrower's Right to Cancel Available Amount of Credit Facility

        If the Borrower delivers to Royal three Business Days' prior irrevocable
notice, the Borrower may, without penalty, cancel the available amount of the
Credit Facility or a portion thereof in minimum increments of $1,000,000 or any
greater amount in whole multiples of $100,000. Such cancellation shall be
effective on the later of the effective Business Day set out in such notice and
the third Business Day after such notice. No cancellation under this §3.27 shall
be effective in respect of any portion of the Credit Facility which has been
advanced or utilized until such advance or utilization has been repaid or
reduced and all interest and fees accruing thereon have been paid. Any such
amount so cancelled shall permanently reduce the available amount of the Credit
Facility thereafter available for Borrowings by a like amount.

30

--------------------------------------------------------------------------------

3.28 Standby Fees

        Subject to §3.29, the Borrower shall pay to Royal a Standby Fee on the
amount of the Credit Facility established pursuant to §3.1(a) not utilized by
the Borrower from and including the Closing Date to and including the Maturity
Date. In determining the amount of the Credit Facility established pursuant to
§3.1(a) not utilized by the Borrower, advances of U.S. Funds shall be deemed to
be the Equivalent Amount thereof in Canadian Funds. The Standby Fee shall be
paid in Canadian Funds calculated on a daily basis and shall be at the rates for
Standby Fees set forth in Schedule A (computed on the basis of a year of
365 days), accruing from and including the Closing Date. Standby Fees, adjusted
to reflect any change in the Ratings for the immediately preceding fiscal
quarter, shall be paid quarterly, in arrears, commencing on January 1, 2002 and
thereafter on the first Business Day of each ensuing third month until the
Maturity Date on which the Credit Facility is repaid by the Borrower at which
time the Borrower will pay to Royal all accrued and unpaid Standby Fees.

3.29 Standby Fees Waived

        If Royal terminates its obligations to make advances pursuant to §8.2(a)
the Borrower shall cease to be obligated to pay Standby Fees from the Business
Day next following the effective date of such termination.

3.30 Arrangement Fee

        The Borrower shall pay to Royal an arrangement fee of $93,750 on the
Closing Date.

3.31 Documentary Credits

        Royal may permit the Borrower to utilize the Credit Facility to obtain
from it Letters of Credit and Guarantee Letters in Canadian Funds or U.S. Funds
provided that:

(a)if a Letter of Credit or Guarantee Letter is issued by Royal for the account
of the Borrower, the amount, determined in Canadian Funds, of the face amount of
such Letter of Credit or Guarantee Letter shall, for the purpose of calculating
the available amount of the Credit Facility for use by the Borrower, be deemed
to be a utilization by the Borrower of the Credit Facility for the amount of and
for the term of such Letter of Credit or Guarantee Letter; (b)the Borrower will
pay to Royal its Documentary Credit Fee determined by reference to the pricing
formula for Documentary Credits set forth in Schedule A determined as a
percentage per annum of the face amount determined in Canadian Funds, U.S.
Funds, as the case may be, of Documentary Credits issued by Royal. Documentary
Credit Fees shall be calculated on the basis of the number of days a particular
Documentary Credit will be outstanding and shall be paid by the Borrower in
Canadian Funds on Documentary Credits denominated in Canadian Funds and in U.S.
Funds on Documentary Credits denominated in U.S. Funds. Documentary Credit Fees
shall be paid in advance for the first three months or less and thereafter every
three months or such lesser period; (c)the Borrower will execute and deliver to
Royal or confirm its prior execution and delivery to Royal of Royal's standard
form of application and agreement concerning Letters of Credit and Guarantee
Letters and the Borrower agrees to comply therewith and be bound thereby. If any
of the terms of Royal's standard form of application and agreement conflict with
the Agreement, the terms of the Agreement shall prevail; (d)all other reasonable
out-of-pocket disbursements and costs incurred by Royal in relation to the
issuance of or payment pursuant to any Letter of Credit or Guarantee Letter
issued on behalf of the Borrower shall be repaid to Royal by advances under the
Credit Facility if such funds are available thereunder and, if not available
thereunder, shall be repaid upon demand to the Borrower from Royal;

31

--------------------------------------------------------------------------------

(e)Documentary Credits shall be for maximum periods of one year (unless
otherwise agreed by Royal) and shall not mature on a date which is beyond the
Maturity Date.

        Royal shall pay on each Documentary Credit in accordance with its terms,
whereupon the amount of such payment shall be deemed for all purposes to be a
Canadian Advance or, in the case of Documentary Credits denominated U.S. Funds,
a U.S. Advance, as the case may be. The Borrower acknowledges to Royal that
Royal has the sole discretion to refuse to make Documentary Credits available to
the Borrower.

3.32 Evidence of Indebtedness

        Royal shall open and maintain on its books at its Branch of Account,
accounts and records evidencing Borrowings and other amounts owing by the
Borrower to Royal under the Agreement. Royal shall record therein the amount of
each Borrowing made available by way of Canadian Advances, U.S. Advances or
Eurocurrency Advances and each payment of principal and interest on account
thereof and shall record Documentary Credits and Bankers' Acceptances issued,
accepted, purchased and cancelled by it and all other amounts becoming due to it
under the Agreement including interest, acceptance fees, Documentary Credit
Fees, Standby Fees and other fees and amounts and all payments on account
thereof. Such accounts and records maintained by Royal shall constitute, in the
absence of manifest or demonstrable error, prima facie evidence of the
indebtedness of the Borrower to Royal pursuant to the Agreement, the date Royal
made each Borrowing available to the Borrower and the amounts the Borrower has
paid from time to time on account of principal and interest on the Borrowings,
acceptance fees, Documentary Credit Fees, Standby Fees and other fees and
amounts payable pursuant to the Agreement and all other amounts owing hereunder.

3.33 Substitute Basis of Borrowing for Eurocurrency Advances

        If Royal determines, acting reasonably, (which determination shall be
final, conclusive, and binding upon the Borrower) that:

(a)adequate and fair means do not exist for ascertaining the rate of interest on
a Eurocurrency Advance; (b)the cost to Royal of making, funding, or maintaining
Eurocurrency Advances does not accurately reflect the effective cost to it
thereof or that the costs to it are increased or the income receivable by it is
reduced in respect of a Eurocurrency Advance; (c)the making or the rollover of
any Eurocurrency Advance or a portion of any Eurocurrency Advance by it has
become impracticable by reason of circumstances which materially and adversely
affect the London interbank market, or (d)deposits in U.S. dollars are not
available to it in the London interbank market in sufficient amounts in the
ordinary course of business during the applicable Eurocurrency Interest Period
for it to make, fund, or maintain the Eurocurrency Advance during such
Eurocurrency Interest Period,

then Royal may promptly notify the Borrower in writing of such determination
setting forth the basis of its determination and shall not thereafter be
obligated to provide such Eurocurrency Advance. The Borrower shall, within ten
days of receipt of notice of Royal's determination, notify Royal as to the
substitute basis of Borrowing available under the Agreement which it has
selected for such Eurocurrency Advance. If the Borrower has not so notified
Royal, such Eurocurrency Advance shall automatically be converted to a U.S.
Advance for all purposes under the Agreement at the Eurocurrency Maturity Date
or the Drawdown Date, as the case may be.

32

--------------------------------------------------------------------------------

3.34 Illegality for Eurocurrency Advances

        If the introduction of or any change in applicable law, regulation,
treaty, or official directive, or regulatory requirement (whether or not having
the force of law), or the interpretation or application thereof by any court or
by any governmental or other authority or entity charged with the administration
thereof, or if a judicial decision is rendered, which now or hereafter makes it
unlawful, or prohibited for Royal (as determined by Royal in its sole and
absolute discretion, acting reasonably) to make, fund, or maintain any
Eurocurrency Advance or any portion thereof or to perform its obligations with
respect to Eurocurrency Advances under the Agreement, Royal may, by written
notice to the Borrower, suspend its obligations under the Agreement with respect
to such Eurocurrency Advance affected by such illegality or prohibition for the
duration of the period of such illegality or prohibition and the Borrower shall
repay such Eurocurrency Advance forthwith (or at the end of such period as Royal
in its sole and absolute discretion, acting reasonably, may determine), together
with all accrued but unpaid interest, fees, costs and Compensation Amount as may
be applicable to the date of payment or the Borrower may convert, without
novation, such Borrowings or a portion thereof together with accrued interest to
the date of conversion (or without such accrued interest if the Borrower elects
to pay the same to Royal) into such other form or forms of Borrowings as the
Borrower may request by not more than two Banking Days notice to Royal. For the
period from the date of such notice until the Borrower elects to convert to
another form or forms of Borrowing, the Borrowing affected by such illegality or
prohibition shall, if not repaid, be converted into a U.S. Advance and
thereafter Royal shall, if such illegality affects then outstanding Eurocurrency
Advances, be obligated to extend its Eurocurrency Advances in such other
Borrowing Options as the Borrower may request.

3.35 Exchange Rate Fluctuations

        If, due to exchange rate fluctuations or for any other reason,
Borrowings calculated by Royal on the first Business Day of each month are in
excess of the available amount of the Credit Facility, the Borrower shall, if so
requested by Royal, within three Business Days of such request, provide to Royal
full cash collateral in the amount of such excess or otherwise repay a portion
of Borrowings in an amount equal to or greater than such excess. The rate of
exchange to determine the amount of such excess shall be the Spot Buying Rate.

3.36 Determination of Available Amount of the Credit Facility

        The available amount of the Credit Facility shall always be determined
in Canadian Funds with Borrowings by way of U.S. Advances or Eurocurrency
Advances converted to Canadian Funds by determining the Equivalent Amount of any
such U.S. Advances or Eurocurrency Advances.

4.    BANKERS' ACCEPTANCES

4.1 Issuing Bankers' Acceptances

        Subject to §4.3, and provided the Borrower has not been notified by
Royal by at least one Business Day preceding the proposed date for issuance of a
Bankers' Acceptance that Royal, because general market conditions have caused it
to become impracticable to accept Drafts, is no longer accepting Drafts in the
ordinary course of its business, the Borrower may utilize the Credit Facility by
issuing Bankers' Acceptances. Each Bankers' Acceptance accepted by Royal shall
be deemed to be a utilization of the Credit Facility for the term of such
Bankers' Acceptance in an amount equal to the Face Amount.

4.2  Calculation of Borrowings

        For the purposes of the Agreement, the Face Amount of a Bankers'
Acceptance shall be used when calculations are made to determine the amount of
Borrowings.

33

--------------------------------------------------------------------------------

4.3  Notice

        The Borrower shall give Royal the following irrevocable notice prior to
presenting its Drafts for acceptance:

(a)prior to 9:00 a.m. local time at Vancouver, British Columbia on the Business
Day of presentation for Bankers' Acceptances aggregating less than $10,000,000;
(b)prior to 9:00 a.m. local time at Vancouver, British Columbia two Business
Days immediately preceding the Business Day of presentation for Bankers'
Acceptances aggregating $10,000,000 or more.

        The Borrower shall also notify Royal by giving the same amount of prior
notice of the method it proposes for payment of Bankers' Acceptances on maturity
as set out in §4.9.

4.4  Form of Undertaking

        The Borrower shall execute and deliver to Royal its form of undertaking
in respect of Bankers' Acceptances and, to the extent any such authorization or
undertaking is not inconsistent with the provisions of the Agreement, agrees to
comply therewith. All Drafts presented by the Borrower for acceptance pursuant
to §4.1 shall be drawn on Royal's prescribed forms.

4.5  Power of Attorney Respecting Bankers' Acceptances

        In order to facilitate the issuance of Bankers' Acceptances, the
Borrower authorizes Royal and for this purpose appoints Royal its lawful
attorney, to complete, sign and endorse Drafts issued in accordance with §4.1 on
its behalf in handwritten or by facsimile or mechanical signature or otherwise
and, once so completed, signed and endorsed, and following acceptance of them as
Bankers' Acceptances under the Agreement, to purchase, discount or negotiate
such Bankers' Acceptances in accordance with the provisions of Part 4 of the
Agreement. Drafts so completed, signed, endorsed and negotiated on behalf of the
Borrower by Royal shall bind the Borrower as fully and effectively as if so
performed by an authorized officer of the Borrower.

4.6  Negotiation and Purchase of Drafts

        Royal shall negotiate Drafts as prescribed by the DBNA and shall fund or
discount Bankers' Acceptances and may purchase the same for its own account, by
remitting the determined amount of Discount Proceeds to the Borrower. The
Discount Proceeds shall be remitted in immediately available funds to the Branch
of Account on or before 10:00 a.m. local time Vancouver, British Columbia on the
applicable Drawdown Date.

4.7  Issuance and Maturity

        Each Bankers' Acceptance shall be issued and shall mature on a Business
Day.

4.8  Failure to Provide Notice

        If the Borrower fails to provide to Royal the notice required by §4.3
or, having given notice of its intention to present a Draft for acceptance or to
convert from or to Bankers' Acceptances, fails to act in accordance with such
notice, then Royal may, in its discretion, decline to accept Bankers'
Acceptances presented without notice or not in accordance with the notice
provided.

34

--------------------------------------------------------------------------------

4.9  Payment to Borrower

        Subject to the notice of method of payment of maturing Bankers'
Acceptances referenced by §4.3 the Borrower shall provide payment for each
Bankers' Acceptance issued by it by payment to Royal of the Face Amount thereof
by 10:00 a.m. local time at Vancouver, British Columbia on the maturity date of
the Bankers' Acceptance at its Branch of Account. If the Borrower fails to
provide payment to Royal of an amount equal to the Face Amount of a Bankers'
Acceptance on its maturity, then Royal shall pay the Face Amount of such
Bankers' Acceptance which payment shall be determined for all purposes to be a
Canadian Advance.

4.10 No Days of Grace

        The Borrower shall not claim from Royal any days of grace for the
payment at maturity of any Bankers' Acceptances.

4.11 Acceptance Fees

        As an acceptance fee for the acceptance by Royal of the Borrower's
Drafts against the Credit Facility the Borrower shall pay in advance to Royal at
or prior to the time of such acceptance an acceptance fee at the applicable rate
set forth in Schedule A. Acceptance fees shall be calculated in relation to the
Face Amount of each Bankers' Acceptance and on the basis of the number of days
from and including the date of acceptance to and including the day immediately
preceding the date of maturity. Acceptance fees payable from the Closing Date
until the first Interest and Fee Rate Adjustment Date shall be determined by
reference to the BB/Ba2 or higher Rating.

4.12 Calculation of Acceptance Fees

        Acceptance fees shall be computed on the basis of a year of 365 days and
shall be adjusted from time to time in accordance with §3.7.

4.13 Change of Acceptance Fee During Term of Bankers' Acceptance

        In the event of the acceptance by Royal of a Bankers' Acceptance before
the date of a change of the rates for acceptance fees as set forth in Schedule A
which Bankers' Acceptance matures or becomes due and payable after such date,
the acceptance fee shall be calculated by using the applicable rates for
Bankers' Acceptances for the number of days the Bankers' Acceptance is
outstanding during the fee period. Adjustments and payments, if any, to the
rates of acceptance fees resulting from the application of this §4.13 shall be
made and paid, as the case may be, in accordance with §3.7.

4.14 Increased Costs

        If at any time any reserve requirement in respect of Bankers'
Acceptances is imposed upon Royal by any Canadian governmental regulatory
authority which results in an increase in the net cost to Royal of maintaining
the Bankers' Acceptances outstanding and Royal has not claimed an Additional
Amount from the Borrower pursuant to §3.19 in relation to outstanding Bankers'
Acceptances it shall have the right, subject to §3.21 to adjust the amount of
the acceptance fee as necessary to compensate it for such cost increase, and the
Borrower shall pay to Royal the amount of any such adjustment upon receipt of
written notice thereof from Royal, which notice shall include details of Royal's
calculations of the effect of such reserve requirements on its acceptance fees.
The Borrower shall have the right to review the accuracy of such calculations.

35

--------------------------------------------------------------------------------

4.15 DBNA

        The Borrower agrees with Royal that all Drafts will conform with the
required characteristics of a "depository bill" as described in §4 of the DBNA.
It is the intention of Royal that the amended Drafts (if requested) shall be
deposited with a "clearing house" as defined in the DBNA. Royal, in consultation
with the Borrower, shall establish and notify the Borrower of the procedures,
consistent with the terms of the Agreement and the DBNA as are reasonably
necessary to accomplish Royal's said intention including amendments to Drafts,
by:

(a)inserting a phrase in the Drafts held by Royal to the effect that the
Bankers' Acceptance is issued pursuant to the DBNA;

(b)removing any reference to authorization of a Bankers' Acceptance, and

(c)removing any reference to bearer.

4.16 Maturity Date Restriction

        No Bankers' Acceptance issued under the Credit Facility shall mature on
a date which is beyond the current Maturity Date.

5.    SECURITY FOR BORROWINGS

5.1 Security for Borrowings

        As general and continuing security for the performance of all
obligations of the Borrower hereunder and the prompt payment when due by the
Borrower of Borrowings under the Credit Facility and interest thereon and all
other money for the time being and from time to time owing by the Borrower
hereunder, including Standby Fees, Documentary Credit Fees and other fees,
default interest, fees for Swap Contracts, Swap Termination Values, fees and
liabilities in respect of EFT Transfers and PDS Services, the Borrower shall,
subject to the provisions of this Agreement, execute and deliver, or cause to be
executed and delivered to Royal the following:

(a)the Security Agreement;

(b)the Section 427 Security;

(c)the Borrower Subsidiaries' Guarantees;

(d)the Borrower Subsidiaries' Security Agreements;

(e)the Subordination Agreement;

(f)the Borrower Guarantees; and

(g)the Guarantee.

36

--------------------------------------------------------------------------------



5.2  Conflict Between the Agreement and Royal's Security

        Except for the choice of law provisions in the Guarantee and those
provisions in Royal's Security describing the collateral over which security is
taken or which allow for dispositions of such collateral free from such
security, which shall prevail, if there is any discrepancy or inconsistency
between the terms of the Agreement and the terms of Royal's Security the terms
of the Agreement shall prevail. Royal acknowledges and agrees that,
notwithstanding anything to the contrary herein or in any other document, Royal
shall have no security interest in or other interest in or any rights or
remedies with respect to, and waives and releases any such security interest or
other interest it might otherwise have in:

(a)any of the assets of the Guarantor described in Schedule "B" to the Security
Agreement or in Schedule "B" to either of the Borrower Subsidiaries' Security
Agreements or in Schedule "A" to the Assignment under the Section 427 Security
("Receivables Assets"); and

(b)any inventory (within the meaning of the term "Inventory" as used in such
security agreements) or property (within the meaning of such term as used in the
Section 427 Security) and related property and assets the sale or transfer of
which gave rise to any Receivables Assets.

5.3  Restrictions on Demanding Payment

        Notwithstanding that the Guarantee, the Borrower Subsidiaries'
Guarantees and the Borrower Guarantees are expressed to be payable on demand,
Royal will not demand payment thereof except after an Event of Default.

6.    CREDIT FACILITY CONDITIONS PRECEDENT

6.1 Conditions Precedent to Initial Borrowings

        Royal shall not be obliged to make an initial advance of the Credit
Facility or to accept an initial Draft presented by the Borrower pursuant to
Section 4 of the Agreement, whichever shall first occur unless, on the Closing
Date, all representations and warranties contained in Section 2 are true and
correct, no Event of Default has occurred and is continuing and upon each of the
following conditions being satisfied:

(a)delivery by the Borrower to Royal of the following:

(1)duly executed copies of the Agreement together with all documents which the
Borrower has covenanted to deliver under the Agreement and any other documents
or instruments as in the opinion of counsel for Royal are reasonably necessary
or appropriate to render effective the Agreement;

(2)a certificate of good standing for the Borrower from the Office of the
British Columbia Registrar of Companies;

(3)a certified copy of a resolution or resolutions of the board of directors of
the Borrower or a duly constituted and authorized committee of the board of
directors of the Borrower authorizing the Borrower to execute, deliver and
perform its obligations under the Agreement and Royal's Security and the
instruments, agreements, certificates, papers and other documents contemplated
herein and therein and the manner in which and by whom the foregoing documents
are to be executed and delivered;

(4)an incumbency certificate of the Borrower setting forth the names of its
directors and officers and specimen signatures of the individuals who sign the
Agreement and Royal's

37

--------------------------------------------------------------------------------

Security and the instruments, agreements, certificates, papers and other
documents provided for or contemplated therein;

(5)satisfactory evidence concerning those policies of insurance of the Borrower
insuring Inventory of the Borrower and its Material Canadian Subsidiaries and
Royal shall be satisfied as to the amounts, terms and coverage provided thereby;

(6)a certificate signed by the Chief Financial Officer or other responsible
person certifying:

(A)that the Guarantor is not in default under the Guarantor Credit Agreement;

(B)there is no material litigation pending or threatened against the Borrower
other than as disclosed in the September 30, 2001 quarterly report;

(C)there has been no material adverse change in the financial conditions and
operations of Guarantor or any of its Subsidiaries since the date of the
Guarantor's most recent financial statements referred to in §2.15 of the
Agreement;



(7)a favourable opinion of counsel for the Borrower (in form and content
satisfactory to the solicitors for Royal) to the effect that:

(A)the Borrower and each of the Borrower Subsidiaries validly exists as a
company under the British Columbia Company Act and is, according to the records
of the office of the Registrar of Companies for the Province of British
Columbia, in good standing with respect to the filing of its annual reports;

(B)the Borrower and each of the Borrower Subsidiaries have the corporate power
and capacity to borrow money and grant security therefore in the manner
contemplated by the Agreement and Royal's Security and to enter into, observe
and perform the terms and obligations on its part to be observed and performed
under the Agreement and Royal's Security;

(C)the Borrower has duly authorized, executed and delivered the Agreement and
that Royal's Security to which it is a party and each of the Borrower
Subsidiaries have duly authorized, executed and delivered that Royal's Security
to which it is a party, the Agreement and such Royal's Security constitute
valid, binding and enforceable obligations of the Borrower and the Borrower
Subsidiaries (as applicable) in accordance with its terms, save as enforcement
may be limited by:

(i)applicable bankruptcy, insolvency, moratorium or reorganization or other laws
affecting creditors' rights generally;

(ii)the unavailability of equitable remedies such as the remedy of specific
performance and injunction in any particular instance;

(iii)the inability of the Courts of Canada to give judgement for payment in
foreign currencies; and

(iv)such other qualifications and limitations as counsel for Royal may accept
acting reasonably;



(D)so far as they are aware in their capacity as counsel for the Borrower in
respect of this transaction, there are no actions, proceedings or investigations
pending or threatened against the Borrower which question the validity of the
Agreement or Royal's Security or the validity of any act to be taken pursuant
thereto,

and, in addition, dealing with such other matters incidental to the transactions
contemplated by the Agreement as Royal may reasonably and properly require;

38

--------------------------------------------------------------------------------

(8)an opinion of Messrs. Bull, Housser & Tupper, counsel for Royal (in form and
content satisfactory to Royal but subject to the usual assumptions and
qualifications) to the effect that the Agreement and Royal's Security have been
executed by all parties thereto and delivered to Royal and that such items of
Royal's Security which require registration or filing have been registered or
filed in all places and offices in British Columbia and elsewhere (as may be
determined by counsel for Royal) where such registration or filing is necessary;



(b)delivery by the Guarantor to Royal of the following:

(1)the duly executed Guarantee and Subordination Agreement;

(2)a certificate of good standing for the Guarantor;

(3)a certified copy of a resolution or resolutions of the Guarantor's board of
directors or a duly constituted and authorized committee of the Guarantor's
board of directors authorizing the Guarantor to execute, deliver and perform its
obligations under the Agreement and the instruments, agreements, certificates,
papers and other documents contemplated herein, including the Guarantee and the
Subordination Agreement and the manner in which and by whom the foregoing
documents are to be executed and delivered;

(4)an incumbency certificate of the Guarantor setting forth the names of its
directors and officers and specimen signatures of the individuals who sign the
Agreement, the Guarantee, the Subordination Agreement and the other instruments,
agreements, certificates, papers and other documents provided for or
contemplated therein;

(5)a favourable opinion of counsel for the Guarantor (in form and content
satisfactory to the solicitors for Royal) substantially to the effect that:

(A)the Guarantor is a corporation duly organized and existing under the laws of
the State of Delaware, U.S.A., and is in good standing in that jurisdiction;

(B)the Guarantor has all requisite corporate power and capacity to guarantee the
obligations of the Borrower, to enter into, observe and perform its obligations
under the Agreement, the Guarantee and the Subordination Agreement;

(C)the Guarantor has taken all necessary corporate action to authorize the
execution, delivery and performance of its obligations under the Agreement, the
Guarantee and the Subordination Agreement;

(D)each of the Agreement, the Guarantee and the Subordination Agreement has been
duly authorized, executed and delivered by the Guarantor and constitutes legal,
valid and binding obligations of the Guarantor, enforceable against the
Guarantor in accordance with its respective terms, save as enforceability may be
limited by:

(i)applicable bankruptcy, insolvency, fraudulent transfer, moratorium or
reorganization or other similar laws affecting creditors' rights generally, and

(ii)general principles of equity and the unavailability of the remedies of
specific performance and injunction in any particular instance;



(E)so far as they are aware in their capacity as counsel to the Guarantor, there
is no action, suit, proceeding or investigation pending or threatened against
the Guarantor which questions the validity of the Agreement, the Guarantee or
the Subordination Agreement or the validity of any act to be taken pursuant
thereto;

39

--------------------------------------------------------------------------------

(F)so far as they are aware in their capacity as counsel to the Guarantor,
neither the execution and delivery of the Agreement, the Guarantee or the
Subordination Agreement by the Guarantor nor the fulfilment or compliance with
the terms thereof:

(i)contravenes or results in a breach of any of the terms, conditions or
provisions of the Charter of the Guarantor, or

(ii)contravenes or results in any breach of or constitutes a default under any
material agreement to which the Guarantor is a party or by which it is bound;




(c)the Borrower shall have paid all fees and expenses then due to Royal
including the arrangement fee due under §3.30 and any reasonable legal fees
invoiced prior to the Closing Date;

(d)Royal shall be satisfied with the arrangement to effect the repayment in full
of all indebtedness of the Borrower under the 1997 LP Canada Credit Agreement
and the termination of that agreement prior to or concurrently with the closing
of the transactions contemplated under the Agreement.

6.2  Conditions Precedent to Subsequent Borrowings

        It shall be a condition of each advance, renewal or conversion that the
representations and warranties contained in Section 2 hereof shall be true on
and as of the date of each advance, renewal or conversion and that Royal is
satisfied that there has been no material adverse change in the financial
condition or operation of the Borrower. The Borrower will, upon request of
Royal, deliver to Royal a certificate or certificates of an officer on behalf of
the Borrower to that effect.

40

--------------------------------------------------------------------------------


7.    COVENANTS OF THE BORROWER AND THE GUARANTOR

7.1 Borrower's Covenants

        The Borrower covenants and agrees with Royal as follows:

Positive Covenants of Borrower

(a)that it will duly and punctually pay or cause to be paid all amounts required
to be paid by it to Royal pursuant to the Agreement, including principal,
interest, default interest, Documentary Credit Fees, fees for Bankers'
Acceptances, Swap Termination Values, Standby Fees, fees for Swap Contracts and
any other fees and amounts, on the day, at the place, in the Currencies and in
the manner set forth herein;

(b)that it will duly observe and perform or cause to be observed and performed
each and all of the covenants and agreements required by it to be observed and
performed as set forth in the Agreement and Royal's Security;

(c)that it will maintain Insurance Coverage at all times and will forthwith
notify Royal upon the happening of any loss which could reasonably be expected
to have a material adverse effect on the financial condition or operations of
the Borrower and if Insurance Coverage is provided by third party insurers, it
shall duly and punctually pay all premiums and other sums of money for
maintaining such insurance;

(d)that it will and it will cause each of its Subsidiaries to file all material
tax returns including income tax returns, corporation capital tax returns and
other tax filings in all required jurisdictions;

(e)that it will and it will cause each of its Subsidiaries to pay all material
taxes (except taxes in dispute which are being contested in good faith)
including interest and penalties and will pay or make adequate reserves for the
ultimate payment of any tax payment which is being contested;

(f)that it will and it will cause each of its Subsidiaries to actively and
diligently contest or cause to be contested in good faith, by appropriate and
timely proceedings, or effect a timely and provident settlement of any action,
suit, litigation or other proceeding the result of which could reasonably be
expected to have a material adverse effect on the financial condition or
operations of the Borrower;

(g)that it will and it will cause each of its Subsidiaries to effect a timely
and provident settlement of or bring an application to stay any writ of
execution, attachment or similar process issued or levied against all, or a
substantial portion of, its property or the property of any of its Subsidiaries
in connection with any judgement against it or any of its Subsidiaries in an
amount which materially adversely affects the financial condition or operations
of the Borrower;

(h)that it will and it will cause each of its Subsidiaries to observe and comply
with the provisions of all applicable laws, regulations, bylaws, ordinances and
orders of any Governmental Body dealing in relation to its business or the
business of any of its Subsidiaries with pollution of the environment, toxic and
hazardous materials and waste and other environmental hazards, unless the
failure to so observe and comply would not, in the judgement of the Borrower,
reasonably exercised, materially adversely affect the ability of the Borrower to
meet its obligations under the Agreement;

41

--------------------------------------------------------------------------------

(i)that it will, as soon as practical after it becomes aware thereof, provide
Royal with prompt notice of:

(1)any spills of Contaminants which are required to be reported to any
Governmental Body, and

(2)of any investigations, control orders, stop orders, injunctions, prosecutions
or lawsuits under any federal, provincial, municipal or other laws relating to
pollution of the environment, the handling of toxic or hazardous materials and
waste or any other environmental or public health and safety laws,


and which, in either such case, would, in the judgement of the Borrower,
reasonably exercised, have a material adverse effect on the business or
financial condition of the Borrower or any of its Subsidiaries and which would
materially adversely affect the ability of the Borrower to meet its obligations
under the Agreement;

(j)that it will cause its Chief Financial Officer, such other senior officer as
may be appropriate or its auditor, to meet with Royal to discuss and explain, as
the case may be, any of its affairs, finances and accounts and to provide such
other information pertaining to its business and operations together with such
reports and documents as Royal may reasonably require;

(k)that it will permit representatives and independent contractors of Royal to
visit and inspect any of its or its Subsidiaries' properties, to examine their
respective corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss their corporate affairs, finances and
accounts with directors, officers, and independent chartered accountants, all at
the expense of the Borrower and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrower except that, when an Event of Default exists, Royal may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice;

(l)that it will maintain and it will cause each of its Subsidiaries to maintain
in full force and effect all material leases, licences, permits, consents and
regulatory approvals necessary for the due carrying on of their respective
businesses;

(m)that it will maintain and it will cause each of its Subsidiaries to maintain
their respective corporate existences as validly subsisting corporations;

(n)that it will give to Royal prompt notice of any Event of Default or any event
that with notice or lapse of time would be an Event of Default;

(o)that it will use Borrowings solely for the purposes set forth in §3.1 and for
no other purpose;

Negative Covenants of the Borrower

(p)that, without the prior written consent of Royal, it will not, and it will
cause each of its Subsidiaries not to grant, create, assume, suffer or permit
any Lien on any of its assets or operations except for Permitted Encumbrances;

(q)that, without the prior written consent of Royal, it will not, nor will it
permit any Subsidiary to merge, amalgamate, enter into any corporate
reorganization or otherwise modify its corporate structure in any way which
would materially adversely affect its asset base or consolidated cash flow or
impair the ability of the Borrower to observe and perform its obligations under
the Agreement;

42

--------------------------------------------------------------------------------

(r)that, without the prior written consent of Royal, it will not and it will
cause each of its Subsidiaries not to, sell (including sale and lease-back
transactions), alienate, lease or otherwise dispose of or part with possession
of any of its property or assets except for:

(1)dispositions of inventory or current assets in the ordinary course of
business and on commercially reasonable terms it being acknowledged that sales
and transfers of inventory and related property and assets to the Guarantor are
in the ordinary course of business;

(2)dispositions of individual items of property or assets in any fiscal year
having an aggregate value of $5,000,000 or less based on the greater of net book
value or the value determined by the value of the sale or disposition, or

(3)dispositions of assets as approved by Royal;



(s)that, without the prior written consent of Royal, it will not nor will it
permit any Borrower Subsidiary to borrow money or otherwise incur Indebtedness,
except for:

(1)normal day-to-day trade credit agreements;

(2)Indebtedness between any of the Borrower, the Guarantor and any Canadian
Subsidiary of the Guarantor;

(3)borrowings pursuant to the Agreement;

(4)normal indebtedness incurred in the ordinary course of business in respect of
amounts due or accruing due to Governmental Bodies;

(5)Purchase Money Obligations;

(6)Capital Leases;

(7)Indebtedness under the notes issued under the Forex Indenture;

(8)Indebtedness owing to Société en Commandite Sodexfor pursuant to an agreement
of purchase and sale dated April 14, 1999; and

(9)Indebtedness referred to in Schedule G;



(t)that, without the prior written consent of Royal, it will not and it will not
permit any of its Subsidiaries to make or permit the existence of any Contingent
Obligation (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) except for Permitted
Encumbrances and Permitted Guarantees;

(u)that it will not allow the aggregate of the principal amount of Borrowings
under the credit facility established pursuant to §3.1(a) to exceed at any time
the Borrowing Base set out in the then current Borrowing Base Report;

Reporting Covenants of Borrower

(v)that it will and it will cause each of its Subsidiaries to at all times keep
or cause to be kept proper books of account and that it will furnish to Royal
within 90 days after the close of each fiscal year Sufficient Copies of its
annual review engagement consolidated financial statements;

(w)except for the year end fiscal quarter, it will furnish to Royal within
45 days of the close of each fiscal quarter Sufficient Copies of its quarterly
unaudited consolidated financial statements signed by its Chief Financial
Officer;

(x)that it will provide to Royal on or prior to the date reasonably stipulated
by Royal Sufficient Copies of financial and operating statements, budgets,
business and capex plans together with such other information, reports and
documents as Royal may reasonably request;

43

--------------------------------------------------------------------------------

(y)that the Borrower will deliver to Royal as soon as practical and no later
than 30 days following each ensuing fiscal quarter-end:

(1)a Borrowing Base Report in substantially the form of Schedule E and certified
as provided therein by its Chief Financial Officer setting out the calculations
of Eligible Inventory, Good Accounts Receivable (Cdn$), Good Accounts Receivable
(US$) and Potential Preferred Claims as at the last day of the immediately
preceding month-end, and certifying the accuracy thereof;

(2)a calculation of the Borrowing Base; and

(3)a calculation of the Current Ratio;



(z)that, except for the year-end fiscal quarter, within 45 days of the close of
each fiscal quarter and within 120 days of the close of each fiscal year, it
will deliver to Royal a certificate signed by its Chief Financial Officer in
substantially the form of Schedule C setting forth the calculation of the
Current Ratio together with particulars of all Permitted Guarantees and Purchase
Money Obligations incurred or acquired during the relevant fiscal quarter and
certifying the accuracy of the calculations thereof and that the Borrower and
each of its Subsidiaries is not in default under any financial arrangement in
any way which materially adversely affects the financial condition or operations
of the Borrower or if the Borrower or any of its Subsidiaries is in such
default, specifying the defaults;

Financial Covenants of Borrower

(aa)the Borrower will maintain at all times a Current Ratio of not less than
1.15 to 1.0.

7.2  Guarantor's Covenants

        The Guarantor covenants with Royal as follows:

Positive Covenants of Guarantor

(a)that it will duly observe and perform or cause to be observed and performed
each and all of the covenants and agreements required by it to be performed and
observed as set forth in the Agreement and the Guarantee;

(b)that it will at all times maintain such insurance as is usually maintained by
others in the business of the same nature as the business of the Guarantor and
each Subsidiary, as the case may be, or maintain a program of self-insurance,
with reserves, in accordance with sound business practices;

(c)that it will, maintain its web site and post in a timely manner copies of all
public documents filed with the U.S. Securities and Exchange Commission (with
the exception of Forms S-8);

(d)that it will give Royal at least 15 days' notice of its intention to
transfer, mortgage, pledge, charge or otherwise encumber or grant a security
interest in any shares of the Borrower in which it has a legal or beneficial
interest;

(e)it will provide Royal with copies of all certificates, notices and other
information it is required to deliver to the administrative agent pursuant to
§6.02 and §6.03 of the Guarantor Credit Facility;

44

--------------------------------------------------------------------------------



Negative Covenants of Guarantor

(f)that, except for the Permitted Securitization, Liens permitted by the
Guarantor Credit Agreement and Liens to finance the normal day-to-day operations
of the Guarantor, it will not, without the consent in writing of Royal, sell,
lease, sell and lease back, exchange, transfer or otherwise dispose of:

(1)in a transaction or a series of transactions, all or substantially all its
property and assets and the property and assets of its Subsidiaries on a
consolidated basis;

(2)during any calendar year, any of its fixed or capital assets with a fair
market value exceeding on a cumulative basis for such year for the Guarantor and
its Subsidiaries 10% of the total consolidated assets of the Guarantor
(determined as of the immediately preceding December 31), or

(3)any of its material assets except for full, fair and reasonable
consideration;



(g)that it will not, without the consent in writing of Royal, merge or
consolidate with any other Person or liquidate or dissolve except for:

(1)mergers or consolidations with any other Person if the Guarantor (or the
resulting corporation in a consolidation) will be the surviving corporation and
the Guarantor (or such resulting corporation) will not be in default under any
of the terms of the Guarantor Credit Agreement immediately after the merger or
consolidation, and

(2)the merger with or dissolution into the Guarantor or with or into any other
Subsidiary by any Subsidiary;

Reporting Covenants of Guarantor

(h)that it will promptly give notice to Royal of:

(1)all litigation when the aggregate amount of claims pending is US$50,000,000
or more and any litigation which involves a claim of US$15,000,000 or more and
the Guarantor or a Subsidiary is a defendant;

(2)any dispute which may exist between the Guarantor or any Subsidiary and any
governmental regulatory body or any threatened action by any governmental agency
to acquire or condemn any of the properties of the Guarantor or any Subsidiary
where, in either case, the amount involved is US$30,000,000 or more;

(3)any strike involving 1,000 or more employees of the Guarantor or any
Subsidiary which has continued for 30 days;

(4)any proceeding or order before any court or administrative body requiring the
Guarantor or any Subsidiary to comply with any statute or regulation regarding
protection of the environment if such compliance would require expenditures in
the amount of US$50,000,000 or more or if such violation involves the
possibility of the imposition of a fine of US$10,000,000 or more;

(5)the occurrence of any of the following events affecting the Guarantor or any
ERISA Affiliate (but in no event more than 10 days after such event), and
deliver to Royal a copy of any notice with respect to such event that is filed
with a governmental authority and any notice delivered by a governmental
authority to the Guarantor or any ERISA Affiliate with respect to such event:

(A)an ERISA Event,

45

--------------------------------------------------------------------------------

(B)a material increase in the Unfunded Pension Liability of any Plan,

(C)the adoption of, or the commencement of contributions to, any Plan subject to
Section 412 of the Code by the Guarantor or any ERISA Affiliate, or

(D)the adoption of any amendment to a Plan subject to Section 412 of the Code,
if such amendment results in a material increase in contributions or Unfunded
Pension Liability, and



(6)any Default or Event of Default (both as defined in the Guarantor Credit
Agreement) known to the Guarantor.

Each notice under this Section shall be accompanied by a written statement by
the Chief Financial Officer of the Guarantor setting forth details of the
occurrence referred to therein and stating what action the Guarantor or any
affected Subsidiary proposes to take with respect thereto and at what time. Each
notice under §7.2(h)(6) shall describe with particularity any and all clauses or
provisions of the Guarantor Credit Agreement that have been breached or
violated;

(i)that it will at all times maintain its corporate existence and will carry on
and conduct its business in a proper and efficient manner and it will and will
cause each of its Subsidiaries to at all times keep or cause to be kept proper
books of account and that it will furnish to Royal at the Branch of Account
within 90 days after the close of each fiscal year Sufficient Copies of its
annual consolidated audited financial statements reported on by its auditor and
accompanied by their signed report which shall contain no material
qualifications as to the scope of their examination except as to the furnishing
of information to them, and, except for the year end fiscal quarter, within
45 days of the close of each fiscal quarter Sufficient Copies of its quarterly
consolidated unaudited financial statements including a consolidated summary
balance sheet, a consolidated summary statement of income, a consolidated
statement of cash flows and a consolidated statement of stockholders' equity,
signed by its Chief Financial Officer;

(j)that it will, contemporaneously with delivery to the agent pursuant to the
Guarantor Credit Agreement, deliver Sufficient Copies of the Compliance
Certificate to Royal;

(k)that it will promptly after the same are available, provide Sufficient Copies
of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Guarantor, and copies of all
annual, regular, periodic and special reports and registration statements which
the Guarantor filed with the Securities and Exchange Commission under Section 13
or 15(d) of the Securities Exchange Act of 1934, and not otherwise required to
be delivered to Royal pursuant to this Agreement;

(l)that, at least 15 days before each fiscal year end, it will provide
Sufficient Copies of its Business Plan to Royal;

(m)that, except for the year-end fiscal quarter, within 45 days of the close of
each fiscal quarter and within 90 days of the close of each fiscal year, it will
deliver to Royal a certificate signed by its Chief Financial Officer in
substantially the form attached as Schedule C setting forth the calculations of
the amounts and ratios comprised in the financial covenants set out in §7.2(n),
(o), (p) and (q);

Financial Covenants of Guarantor

(n)it will not permit Shareholders' Equity as of the end of any fiscal quarter
of the Guarantor to be less than the sum of (a) US$1,003,850,000, and (b) an
amount, not less than 0, equal to 50% of the cumulative Consolidated Net Income
earned in all fiscal quarters after the fiscal

46

--------------------------------------------------------------------------------

quarter ended June 30, 2001, and (c) an amount equal to 100% of the aggregate
increases in Shareholders' Equity after the closing date of the Guarantor Credit
Agreement by reason of the issuance and sale of capital stock of the Guarantor
(including upon any conversion of debt securities of the Guarantor into such
capital stock);

(o)it will not permit the Debt to Capitalization Ratio measured as of the end of
each fiscal quarter ending on the dates listed below, to exceed the percentage
set forth opposite such dates:


Fiscal Quarter Ending

--------------------------------------------------------------------------------

  Maximum Debt to
Capitalization Ratio

--------------------------------------------------------------------------------

  September 30, 2001   52.5 % December 31, 2001   52.5 % March 31, 2002   52.5 %
June 30, 2002   52.5 % September 30, 2002   52.5 % December 31, 2002   50.0 %
March 31, 2003   50.0 % June 30, 2003   50.0 % September 30, 2003   50.0 %
December 31, 2003 and thereafter   47.5 %

(p)it will not permit Consolidated EBITDDA, for any period of four consecutive
quarters ending on a date listed below, to be less than the ratio set forth
opposite such date:


Fiscal Quarters Ending

--------------------------------------------------------------------------------

  Minimum EBITDDA

--------------------------------------------------------------------------------

December 31, 2001   $ 50,000,000 March 31, 2002   $ 60,000,000 June 30, 2002   $
40,000,000 September 30, 2002   $ 70,000,000 December 31, 2002   $ 120,000,000
March 31, 2003   $ 198,200,000 June 30, 2003   $ 269,300,000 September 30, 2003
  $ 302,500,000 December 31, 2003 and thereafter   $ 330,000,000

(q)it will not permit the Collateral Coverage Ratio, as measured as of the last
day of any fiscal quarter, to be less than 2.0 to 1.0.

7.3  Environmental Law

        Nothing in the Agreement shall abridge or affect the rights of Royal in
respect of the Borrower pursuant to any Environmental Law.

8.    EVENTS OF DEFAULT

8.1 Definition of Event of Default

        The occurrence of any one or more of the following events constitutes an
Event of Default hereunder:

(a)if the Borrower makes default in any payment of principal, interest,
acceptance fees, Documentary Credit Fees, default interest, Standby Fees, Swap
Termination Values, fees for Swap Contracts, any other fees or other like
amounts when the same becomes due under the

47

--------------------------------------------------------------------------------

Agreement and such default shall have continued for a period of five Business
Days after notice has been given by Royal to the Borrower;

(b)if the Borrower makes default in any payment of a Compensation Amount,
Additional Amount or like payment when the same becomes due under the Agreement
and such default shall have continued for a period of ten Business Days after
notice has been given by Royal to the Borrower;

(c)if the Borrower makes, suffers or permits a material default in observing or
performing any other covenant or condition of the Agreement, any Swap Contract
or any other material agreement with Royal and such default shall have continued
for a period of five Business Days after notice in writing has been given by
Royal to the Borrower specifying such default;

(d)if there is a default by the Borrower (other than a default under the
Agreement) which results in the acceleration of payment by the Borrower or any
of its Material Canadian Subsidiaries of obligations for borrowed money in
excess of $5,000,000;

(e)if any representation, warranty or statement made by the Borrower, the
Borrower Subsidiaries in the Borrower Subsidiaries' Guarantees and the Borrower
Subsidiaries' Security Agreements or the Guarantor herein or in the Guarantee or
in any certificate pursuant to the Agreement or the Guarantee shall, in Royal's
opinion, prove to have been materially incorrect on the date as of which it was
made in any respect materially adverse to Royal and Royal shall have so notified
the Borrower;

(f)if an order be made or an effective resolution be passed for the winding-up
of the Borrower or, without the prior written consent of Royal, any of its
Material Canadian Subsidiaries or if the Borrower or any of its Subsidiaries on
its own behalf shall make an assignment for the benefit of its creditors or if
the Borrower or any of its Subsidiaries shall be declared bankrupt or make an
authorized assignment or if a custodian or receiver be appointed under the
Bankruptcy and Insolvency Act or if a compromise or arrangement (including a
compromise, arrangement, reorganization or other like restructuring commenced by
the Borrower which adversely affects its creditors under any Federal or
Provincial statute including the Companies' Creditors Arrangement Act or the
British Columbia Company Act) is proposed by the Borrower or any of its
Subsidiaries to creditors generally or any significant class of creditors, or if
a receiver, receiver-manager or other officer with like powers shall be
appointed, or if an encumbrancer shall take possession of the property of the
Borrower or any of its Subsidiaries or any part thereof, which is, in the
reasonable opinion of Royal, material to the business of the Borrower and its
ability to perform its obligations under the Agreement or if a distress or
execution or any similar process be levied or enforced against a substantial or
essential part of such property and remain unsatisfied for a period of thirty
days, unless such distress, execution or similar process is in good faith
disputed by the Borrower or any such Subsidiary and, if so required by Royal,
the Borrower or any such Subsidiary provides adequate security to pay in full
the amount claimed;

(g)if the Agreement or any of Royal's Security shall at any time cease to be in
full force and effect (other than by expiration or termination in accordance
with its terms for reasons other than the default of the Borrower) or if a Court
of competent jurisdiction shall declare the Agreement to be null and void or if
the Borrower shall contest the validity or enforceability thereof or if the
Borrower shall deny that it has any further liability or obligation hereunder or
if any of Royal's Security for any reason ceases, other than in accordance with
its terms, to constitute valid and subsisting security upon any material part of
the property and assets of the Borrower or its Subsidiaries as described
therein;

48

--------------------------------------------------------------------------------





(h)if a writ of execution, attachment or similar process has been issued or
levied against all, or a substantial portion of, the property of the Borrower or
any of its Subsidiaries in connection with any judgement against the Borrower or
any of its Subsidiaries in any amount in excess of $1,000,000 which materially
affects the property of the Borrower or any of its Subsidiaries, and no
application has been brought to stay such writ of execution, attachment or
similar process which application has, in the reasonable opinion of Royal, a
reasonable chance of success;

(i)if it shall become illegal or unlawful for the Borrower or any of its
Subsidiaries to carry on its business or to perform its obligations under the
Agreement;

(j)if the Borrower or any of its Subsidiaries (except for Louisiana-Pacific
Acquisition, Inc.) suspends or ceases or threatens to suspend or cease business;

(k)if the Borrower or any of its Subsidiaries shall sell or otherwise dispose of
or threaten to sell or otherwise dispose of, all or a substantial part of its
undertaking, property and assets, whether in one transaction or in a series of
related transactions;

(l)if there is an Event of Default (as defined in the Guarantor Credit
Agreement).

8.2  Remedies

        Upon the occurrence of any Event of Default and at any time thereafter,
provided the Event of Default has not been waived by Royal or the Borrower has
not theretofore remedied all outstanding Events of Default within the prescribed
time period or such longer period of time as Royal may permit, Royal may, by
notice to the Borrower:

(a)terminate its obligations hereunder to make any further advances under the
Credit Facility, accept Drafts of the Borrower, enter into Swap Contracts or
issue Documentary Credits;

(b)declare Borrowings under the Credit Facility, interest, Standby Fees,
Documentary Credits, fees, costs including Swap Termination Values and any other
moneys owing to Royal by the Borrower under the Agreement, including amounts
owing or liabilities in respect of Documentary Credits, Bankers' Acceptances,
EFT Transfers and PDS Services which have not yet matured, to be immediately due
and payable on the date which is fifteen Business Days after Royal delivers such
notice to the Borrower, or that earlier date on or after delivery of such notice
when Royal determines in its reasonable discretion that the business or
operations of the Borrower may be materially prejudiced, endangered or adversely
affected ("Acceleration Date") and such moneys and liabilities shall forthwith
become due and payable on the Acceleration Date without presentment, demand,
protest or other notice of any kind to the Borrower, all of which are hereby
expressly waived;

(c)enforce all rights and remedies granted under Royal's Security provided that
any enforcement shall not be commenced until after the Acceleration Date;

(d)convert any portion of the Credit Facility denominated in Eurocurrency Funds
together with unpaid interest thereon, into U.S. Funds or Canadian Funds;

(e)convert U.S. Advances to Canadian Funds;

(f)terminate any Swap Contract in accordance with its terms.

        The Borrower expressly acknowledges and agrees that the date which is
fifteen Business Days after Royal delivers such notice to the Borrower affords
and will afford a reasonable period of time to make payment of the outstanding
balance advanced under the Credit Facility, interest, Standby Fees, Documentary
Credits, Swap Termination Values, outstandings in respect of EFT Transfers and
PDS Services, fees, costs and other moneys owing by the Borrower under the
Agreement. Royal acknowledges and agrees that interest, if any, earned or
received by it as a result of the redeployment

49

--------------------------------------------------------------------------------


or other application of moneys paid by the Borrower pursuant to a demand made
under §8.2(b) in respect of Bankers' Acceptances or Documentary Credits which
have not yet matured shall be credited or otherwise applied for the benefit of
the Borrower.

        If there are Documentary Credits or Bankers' Acceptances outstanding on
the Acceleration Date the Borrower shall at such time deposit (at interest to be
credited to the Borrower at Royal's rate for term deposits appropriate to the
currency, amount and terms of any such Documentary Credits or Bankers'
Acceptances, as the case may be) in one or more cash collateral account to be
opened and maintained by Royal amounts in Canadian Funds, U.S. Funds or both, as
the case may be, equal to the aggregate of the Face Amounts of all such
unmatured Bankers' Acceptances and the amount of the Documentary Credits, as the
case may be. Amounts held in such cash collateral accounts shall be applied by
Royal to the payment of maturing Bankers' Acceptances and payment obligations,
if any, pursuant to Documentary Credits, as the case may be, and any balances in
such accounts shall be applied to repay other obligations of the Borrower in
accordance with §8.5 of the Agreement.

8.3  Remedies Cumulative

        No remedy conferred on Royal under the Agreement is intended to be
exclusive. Each and every remedy shall be cumulative and shall be in addition to
every other remedy given hereunder or now or hereafter existing at law or equity
or by statute or otherwise. The exercise or commencement of exercise by Royal of
any one or more of such remedies shall not preclude the simultaneous or later
exercise by Royal of any or all other such remedies.

8.4  Waivers

        Royal may, by written instrument at any time and from time to time waive
any breach by either the Borrower or the Guarantor of any of the covenants or
Events of Default herein. No course of dealing between either the Borrower or
the Guarantor and Royal nor any delay in exercising any rights hereunder shall
operate as a waiver of any rights of Royal.

8.5  Application of Payments Following Acceleration

        After the Acceleration Date, Royal may apply any moneys received by it
towards repayment of Borrowings under the Credit Facility as it deems
appropriate. Royal agrees to use reasonable efforts to apply moneys received by
it to first repay Borrowings under the Borrowing Options which do not have
redeployment costs associated with payment prior to the maturity dates of such
Borrowings.

8.6  Royal May Perform Covenants

        If the Borrower shall fail to perform any of its obligations under any
covenant contained in the Agreement Royal may, after an Event of Default, upon
five Business Days' prior notice to the Borrower, perform any such covenant
capable of being performed by it and, if any such covenant requires the payment
or expenditure of money, it may make such payment or expenditure with its own
funds. All amounts so paid by Royal hereunder shall be repaid by the Borrower
and shall bear interest at the rates set forth in §3.6 from and including the
date paid by Royal hereunder to but excluding the date such amounts are repaid
in full by the Borrower.

9.    GENERAL

9.1  Waiver

        No failure or delay on the part of Royal in exercising any right, power
or privilege hereunder shall impair such right, power or privilege or operate as
a waiver thereof nor shall any single or partial

50

--------------------------------------------------------------------------------


exercise of such right, power or privilege preclude any further exercise thereof
or the exercise of any other right, power or privilege hereunder.

9.2  Effect of Amendment, Modification or Waiver

        No amendment, modification or waiver of any condition of the Agreement
or consent to any departure by the Borrower therefrom shall, in any event, be
effective unless the same shall be in writing signed by Royal. No notice to or
demand on the Borrower shall by reason thereof entitle the Borrower to any other
or further notice or demand in similar or other circumstances unless
specifically provided for in the Agreement.

9.3  Time of the Essence

        Time shall be of the essence hereof.

9.4  Further Assurances

        Each of the Borrower, the Guarantor and Royal will do, execute and
deliver, or will cause to be done, executed and delivered, all such further
acts, documents (including certificates, declarations, affidavits, reports and
opinions) and things as Royal, the Borrower or the Guarantor may reasonably
require for the purpose of giving effect to the Agreement.

9.5  Set-Off

        In addition to any rights now or hereafter granted under applicable law
and not by way of limitation of any such rights, Royal is authorized at any time
or from time to time after the Acceleration Date, without notice to the Borrower
or to any other Person, any such notice being expressly waived by the Borrower,
to set-off, compensate and to appropriate and to apply any and all deposits,
matured or unmatured, general or special, held for or in the name of the
Borrower and any other indebtedness or liability at any time owing or payable by
Royal to or for the credit of or the account of the Borrower against and on
account of the obligations and liabilities of the Borrower due and payable to
Royal under the Agreement including all claims of any nature or description
arising out of or connected with the Agreement, irrespective of currency and
whether or not Royal has made any demand under the Agreement and although these
obligations, liabilities or claims of the Borrower are contingent or unmatured.
Royal and the Borrower acknowledge and agree that this paragraph is not intended
to create and shall not be construed as creating and does not create a security
interest in any property of the Borrower.

9.6  Judgement Currency

        If for the purposes of obtaining judgement in any court in any
jurisdiction or for any other purpose hereunder it becomes necessary to convert
into the currency of such jurisdiction ("Judgement Currency") any amount due
hereunder in any currency other than the Judgement Currency, then such
conversion shall be made at the Spot Buying Rate prevailing on the Business Day
before the day on which judgement is given. In the event that there is a change
in the Spot Buying Rate prevailing between the Business Day before the day on
which the judgement is given and the date of payment of the amount due, the
Borrower shall, on the date of payment, pay such additional amounts (if any) as
may be necessary to ensure that the amount paid on such date is the amount in
the Judgement Currency which, when converted at the Spot Buying Rate prevailing
on the date of payment, is the amount then due under the Agreement in such other
currency. Any additional amount due from the Borrower under this §9.6 shall be
due as a separate debt and shall not be affected by judgement being obtained for
any other sums due under or in respect of the Agreement.

51

--------------------------------------------------------------------------------


9.7  Account Debit Authorization

        The Borrower authorizes and directs Royal to automatically debit, by
mechanical, electronic or manual means, the bank accounts of the Borrower
maintained with Royal for all amounts payable under the Agreement, including but
not limited to the repayment of principal and the payment of interest, fees and
all charges for the keeping of such bank accounts.

9.8  Expenses

        Except as otherwise provided in the Agreement all statements,
certificates, opinions and other documents or information required to be
furnished to Royal by the Borrower under the Agreement shall be supplied by the
Borrower without cost to Royal. In addition, the Borrower agrees to pay promptly
to Royal on demand, all reasonable legal fees and other reasonable expenses
which are incurred from time to time by Royal in respect of the documentation,
preparation, registration, execution and enforcement of the Agreement (including
any value added, goods and services, Provincial Sales Tax, business transfer tax
or other similar taxes payable in connection with the execution, delivery or
enforcement of the Agreement).

9.9  Survival of Representations and Warranties

        The representations and warranties made in Section 2 of the Agreement
shall survive the execution and delivery of the Agreement and the Closing Date
and continue in full force and effect until the full payment and satisfaction of
all monies due hereunder.

9.10 Notice

        Unless otherwise specified, any notice, demand, request, consent or
other communication required or permitted to be given to a party under this
Agreement or to a party under any of Royal's Security shall be in writing and
may be delivered personally or sent by facsimile, to the address or facsimile
number of the party set out beside its name at the foot of this Agreement to the
attention of the Person there indicated or to such other address, facsimile
number or other Person's attention as the party may have specified by notice in
writing given under this Section. Any notice, demand, consent, request or other
communication shall be deemed to have been given:

(a)if delivered personally, when received;

(b)if sent by facsimile, on the Business Day when the appropriate confirmation
of receipt has been received if the confirmation of receipt has been received
before 3:00 p.m. on that Business Day or, if the confirmation of receipt has
been received after 3:00 p.m. on that Business Day, on the next succeeding
Business Day; and

(c)if sent by facsimile on a day which is not a Business Day, on the next
succeeding Business Day on which confirmation of receipt has been received.


9.11 General Indemnity

        The Borrower hereby indemnifies and holds harmless Royal and its
directors, officers, employees and agents from and against all losses, damages,
expenses (including reasonable fees, charges and disbursements of counsel) and
liabilities (including those arising from any litigation or other proceedings)
related to or arising out of any default hereunder by the Borrower or any
misrepresentation in connection with this Agreement provided that no Person
shall be indemnified in respect of matters arising from such person's gross
negligence or wilful misconduct.

52

--------------------------------------------------------------------------------


9.12 Counterparts

        The Agreement and all documents contemplated by or delivered under or in
connection with the Agreement may be executed and delivered in any number of
counterparts or facsimile counterparts with the same effect as if all parties
had all signed and delivered the same document and all counterparts when
executed and delivered (by facsimile or otherwise) will be construed together to
be an original and will constitute one and the same agreement.

9.13 Reasonable Consent or Approval of the Parties

        The parties hereto acknowledge and confirm that:

(a)where either of them is required to exercise its discretion or grant its
approval or consent pursuant to a provision in the Agreement, it shall act
reasonably in the exercise of its discretion and will not unreasonably withhold
or delay the granting of its approval or consent, and

(b)the Borrower may rely on any consent, approval, calculation or determination
provided to it by Royal pursuant to the Agreement.

9.14 Evidence of London Interbank Offered Rate

        If it is necessary at any time to prove the London Interbank Offered
Rate applicable to any particular Eurocurrency Advance, a certificate in writing
from any duly authorized officer of Royal shall be prima facie evidence (absent
any manifest error) of such rate.

9.15 Entire Agreement

        Save as provided herein and in the instruments and documents
contemplated or provided for hereunder, the Agreement contains the whole
agreement between the parties with respect to the Credit Facility and there are
no other terms, conditions, representations or warranties with respect thereto
except as contained herein.

9.16 No Deduction for Taxes

        Provided Royal has not assigned its obligations under the Agreement or
its rights to receive payments in respect thereof or changed the booking
location of Borrowings, all payments required to be made by the Borrower
pursuant to the Agreement whether for principal, interest, acceptance fees,
Standby Fees, Documentary Credit Fees, Swap Termination Values, fees for Swap
Contracts or any other fees or otherwise shall be made free and clear of and
without deduction, withholding or reserve for or on account of taxes, imposts,
levies or other charges of any nature or kind whatsoever, unless otherwise
agreed by Royal.

9.17 Participations and Assignments

        Subject to §9.18, Royal may, with the consent of the Borrower, which
consent shall not be unreasonably withheld, subject to the provisions of this
§9.17 at any time grant participations in, sell, assign, transfer or otherwise
dispose of all or any portion of the Credit Facility or Borrowings ("Facility
Disposition") to any financial institution carrying on business in, and for the
purpose of the Income Tax Act (Canada) residing in, Canada; provided no Facility
Disposition may be made which would result in an increase in the cost of the
Credit Facility to the Borrower. In all cases an assignment shall be of at least
$5,000,000 with increments of $1,000,000 and a participation shall be of at
least $2,500,000 with increments of $500,000. No Facility Disposition shall be
effective until Royal shall have received an instrument (in form and substance
satisfactory to Royal) in which the transferee or assignee, as the case may be,
shall agree to be bound by all of the terms of the Agreement as fully as though
it were an

53

--------------------------------------------------------------------------------


original party hereto except that any participant shall not be entitled to grant
subparticipations. The Borrower hereby agrees that, upon compliance with the
foregoing, any purchaser, assignee or transferee of all or any portion of any
amount owed by the Borrower under the Agreement:

(a)shall be entitled to the benefits of the provisions of the Agreement as fully
as though it were an original party to the Agreement; and

(b)may, subject to the terms of the Agreement, exercise any and all rights of
banker's lien, set-off or counterclaim with respect to any and all amounts owed
by the Borrower to such purchaser, assignee or transferee as fully as if such
purchaser, assignee or transferee had made advances in the amount of the
obligation which is sold, assigned or transferred to it.

9.18 Assignment After Default

        Notwithstanding anything to the contrary herein contained, where an
Event of Default has occurred and is continuing and has not been waived, nothing
in the Agreement shall limit or otherwise restrict the right of Royal to assign
all or any part of its rights and obligations under or with respect to the
Agreement. Without limiting the generality of the foregoing, any such assignment
shall not require the consent of the Borrower nor be restricted to financial
institutions resident in Canada.

9.19 Obligations of Borrower Re Facility Disposition

        The Borrower shall, at the request and at the expense of Royal, execute
and deliver to such party or parties as Royal may designate any and all further
instruments, use its reasonable efforts to obtain any and all further
authorizations or approvals and make any and all further registrations, filings
or notifications, as may be necessary or desirable to give full force and effect
to such Facility Disposition. The term "Royal" as used in the Agreement shall
include all purchasers, assignees and transferees permitted hereunder of all or
any portion of any amount owed to Royal under the Agreement. Except as
specifically set forth in this §9.19 nothing in the Agreement expressed or
implied, is intended to or shall confer on any Person other than the respective
parties hereto and thereto and their permitted successors and assignees any
benefit or any legal or equitable right, remedy or other claim under the
Agreement. For the purposes of this §9.19, the Borrower hereby authorizes Royal
to provide on a confidential basis to any eligible prospective purchaser,
assignee, transferee or participant all financial information, reports, budgets,
projections and documents, including the Agreement made available to Royal from
time to time.

54

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF the parties hereto have caused the Agreement to be
duly executed on December    , 2001.

LOUISIANA-PACIFIC CANADA LTD.   )   Address for Notice     )   c/o
Louisiana-Pacific Corporation     )   Suite 1200, 805 S.W. Broadway     )  
Portland, Oregon     )   U.S.A. 97205 Per:

--------------------------------------------------------------------------------

Authorized Signatory   )         )   Phone: (503) 821-5100     )   Fax: (503)
821-5322     )   Attention: Vice-President and C.F.O. Per:

--------------------------------------------------------------------------------

Authorized Signatory   )         )   With a copy to
Louisiana-Pacific Canada Ltd.     )   2100—1075 West Georgia Street     )  
Vancouver, British Columbia     )   V6E 3G2     )         )   Phone: (604)
631-3131     )   Fax: (604) 631-3232     )         )    
LOUISIANA-PACIFIC CORPORATION
 
)
 
Address for Notice     )   Suite 1200, 805 S.W. Broadway     )   Portland,
Oregon     )   U.S.A. 97205 Per:

--------------------------------------------------------------------------------

Authorized Signatory   )         )   Phone: (503) 821-5100
Fax: (503) 821-5322 Per:

--------------------------------------------------------------------------------

Authorized Signatory   )         )         )     ROYAL BANK OF CANADA          
  )   RBC Capital Markets     )   Suite 2100, Park Place     )   666 Burrard
Street     )   Vancouver, British Columbia     )   V6C 3B1     )   Attention:
Managing Director By:

--------------------------------------------------------------------------------

Gerry Derbyshire
Managing Director   )         )         )   Phone: (604) 257-7100     )   Fax:
(604) 665-6465

55

--------------------------------------------------------------------------------


SCHEDULE A



INTEREST AND FEE RATES


        Pursuant to §3.6, §3.28 and §4.11, the following interest rates and fees
(each expressed in basis points per annum) shall be effective and payable based
on the applicable Rating of the Rating Agencies of the Guarantor's long term
senior unsecured debt:

        Canadian Advances, U.S. Advances and Eurocurrency Advances shall bear
interest at the Prime Rate, U.S. Base Rate and London Interbank Offered Rate
("LIBOR") respectively plus the following applicable margins.

Ratings of
Rating Agencies

--------------------------------------------------------------------------------

  Acceptance Fee

--------------------------------------------------------------------------------

  LIBOR Margin

--------------------------------------------------------------------------------

  Prime Rate and U.S.
Base Rate Margins

--------------------------------------------------------------------------------

  Documentary
Credit Fees

--------------------------------------------------------------------------------

  Standby Fees

--------------------------------------------------------------------------------

BB/Ba2 or higher   300.0   300.0   200.0   200.0   50.0 BB-/Ba3 or lower   375.0
  375.0   275.0   275.0   62.5

        If the Guarantor's long term senior unsecured debt:

(a)is rated differently by one category by one of the Rating Agencies, then the
rates of interest and fees chargeable by Royal will be determined by the higher
of the two Ratings;

(b)when there is a difference of more than two categories between the Ratings of
the Rating Agencies, then the rates of interest and fees chargeable by Royal
will be determined by reference to the Rating which is immediately above the
lowest rating.

--------------------------------------------------------------------------------


SCHEDULE B



GUARANTEE
(Particular Guarantee)


To: ROYAL BANK OF CANADA

        FOR VALUE RECEIVED and in order to induce Royal Bank of Canada ("Royal")
to extend or continue credit to Louisiana-Pacific Canada Ltd., a British
Columbia corporation which is at the date hereof a wholly owned subsidiary of
the undersigned ("Customer"), the undersigned hereby guarantees, absolutely and
unconditionally, the punctual payment when due to Royal of all debts and
liabilities at any time owing by the Customer to Royal pursuant to the credit
agreement dated for reference November 30, 2001 and all schedules thereto among
the Customer, the undersigned and Royal (as amended, restated, modified,
supplemented, extended, renewed or replaced from time to time the "Credit
Agreement") and the Borrower Guarantees (as defined in the Credit Agreement)
whether now existing or hereafter incurred, whether created directly or acquired
by Royal by assignment or otherwise, whether matured or unmatured, whether
absolute or contingent, whether characterized as principal, premium, interest,
additional interest, facility fees, fees, expenses or otherwise, whether the
Customer be bound alone or with any others and whether as principal or surety,
including, without limitation, all debts and liabilities now or at any time
owing by the Customer to Royal relating to Swap Termination Values with respect
to a Swap Contract, EFT Transfers and PDS Services (all such debts and
liabilities being hereinafter called the "Liabilities"); the liability of the
undersigned hereunder (but not the Liabilities) being limited to the lesser, in
the aggregate, of,:

(a)the Liabilities, or

(b)the sum of $60,000,000 Canadian Funds. In calculating Canadian Funds the
Equivalent Amount in Canadian Funds of U.S. Funds outstanding under the Credit
Agreement (if any) shall be determined and included. Interest shall be paid by
the undersigned from the date of demand for payment at the rate per annum equal
to the Prime Rate on Canadian Funds and the U.S. Base Rate on U.S. Funds.


PROVIDED, however, that, regardless of the amount of the Liabilities of the
Customer to the Bank, the liability of the undersigned hereunder is further
limited (to the extent permitted by applicable law) to the greater of (a) the
maximum liability that the undersigned can incur hereunder without rendering
itself insolvent or (b) the amount in U.S. Funds of the value received by the
undersigned as a result of the financial accommodations made available by Royal
to the Customer. The terms "value" and "insolvent", as used in this proviso
shall have the same meanings as in 11 U.S.C. § § 548(a)(2)(A) and (B),
respectively. If for any reason this Guarantee would be otherwise avoidable as a
fraudulent transfer (whether under state law or the U.S. federal Bankruptcy
Code), then the terms "value" and "insolvent" as used herein shall be defined
and the limitation on the liability of undersigned shall be deemed to operate in
such a manner as to prevent this Guarantee from being avoided as a fraudulent
transfer while preserving the liability of undersigned hereunder to the fullest
extent legally permissible. Nothing in this proviso shall otherwise effect the
maximum aggregate amount payable hereunder as set forth in subparagraphs (a) and
(b) of the immediately preceding paragraph.

        Words with an initial capital letter unless otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement.

--------------------------------------------------------------------------------

THE UNDERSIGNED HEREBY FURTHER AGREES WITH ROYAL AS FOLLOWS:

1.From time to time, before or after any default by the Customer or any notice
of termination of this Guarantee, (a) any collateral security (which term as
used herein includes other guarantees) at any time held by or available to Royal
in respect of the Liabilities or in respect of any guarantee of the Liabilities
may be sold, exchanged, subordinated, surrendered or released in whole or in
part and in any order, (b) any obligation of the Customer or of any guarantor of
the Liabilities may be changed, altered, renewed, extended, continued,
accelerated, surrendered, compromised, subordinated, waived or released in whole
or in part, or any default with respect thereto waived, (c) Royal may set off,
may refrain from setting off and may release in whole or in part any balance of
any deposit account or credit on its books in favour of the Customer or of any
such guarantor, may take or refrain from taking or from perfecting any
collateral security and may exercise or refrain from exercising any rights
against the Customer or others, (d) Royal may extend or refrain from extending
further credit in any manner whatsoever to, may accept compositions from and may
otherwise generally deal with, the Customer and others and with any collateral
security as Royal may see fit and (e) Royal may apply all monies at any time
received from the Customer or others or from any collateral security in such
manner, in such amounts and against such part of the Liabilities as Royal deems
best and change any such application in whole or in part as Royal may see fit;
the whole without in any way limiting, diminishing or affecting the liability of
the undersigned under this Guarantee and without imposing any obligation or
trust upon Royal, and no loss of or in respect of any collateral security,
whether caused by the fault of Royal or otherwise, shall in any way limit,
diminish or affect the liability of the undersigned under this Guarantee.

2.This is a guarantee of payment and not of collection, and Royal shall not be
obligated to initiate, pursue or exhaust any form of recourse or obtain any
judgment against the Customer or others (including other guarantors) or to
realize upon or exhaust any collateral security held by or available to it or
any deposit account or credit on its books before being entitled to payment from
the undersigned hereunder. The liability of the undersigned hereunder shall not
be limited, diminished or affected by (a) any failure by Royal to file or
enforce any claim against the estate (in administration, bankruptcy or
otherwise) of the Customer or others, (b) the fact that recovery from the
Customer or any other person other than the undersigned is barred by any statute
of limitations or for any other reason or (c) any other circumstance which might
otherwise constitute a legal or equitable discharge of a guarantor. The
undersigned renounces all benefits of discussion and division and waives
diligence, presentment, protest, notice of dishonor or protest or default,
demand for payment upon the Customer, notice of acceptance of this Guarantee,
notice of any addition to or increase or decrease in the Liabilities and all
other notices and demands whatsoever. The undersigned shall have no right to be
subrogated to any rights of Royal until Royal shall have received payment in
full of the Liabilities.

3.This Guarantee is a continuing guarantee, will not be discharged until payment
in full of all of the Liabilities (subject in all instances to the first two
full paragraphs of this Guarantee) and cancellation of this instrument by Royal
and will remain in full force and effect notwithstanding any interruption in the
business relations between the Customer and Royal or any increase or decrease
from time to time in the amount of the Liabilities. The undersigned may, by
notice in writing delivered to Royal, terminate the undersigned's liability
under this Guarantee in respect of any Liabilities thereafter incurred but not
in respect of any Liabilities theretofore incurred even though not then matured,
provided, however, that notwithstanding receipt of any such notice, Royal may
fulfill and perform any commitments or obligations (express or implied) made
prior to the receipt of such notice, including payment of any Bankers'
Acceptance or Documentary Credit (as defined in the Credit Agreement) and any
resulting Liabilities shall be covered by this Guarantee.

2

--------------------------------------------------------------------------------

4.The liability of the undersigned under this Guarantee shall be reinstated and
revived with respect to any amount at any time paid to or for the account of
Royal in respect of the Liabilities and which thereafter is restored or returned
by Royal to the Customer or any trustee or receiver for the Customer upon the
bankruptcy, insolvency or reorganization of the Customer or for any other
reason, all as though such amount had not been paid to Royal.

5.This Guarantee shall not be affected by a change in the name of the Customer,
or by the acquisition of the Customer's business by any person, firm or
corporation, or by any change whatsoever in the objects, capital structure or
constitution of the Customer, or by any merger, amalgamation or consolidation of
the Customer with any corporation, or by any dissolution or liquidation of the
Customer, but shall notwithstanding the happening of any such event continue to
apply to all the Liabilities whether theretofore or thereafter incurred, and in
this instrument the word "Customer" shall include all successors of the
Customer.

6.All moneys, advances, renewals and credits in fact borrowed or obtained from
Royal by the Customer pursuant to the Credit Agreement shall be included in the
Liabilities, notwithstanding (a) any lack or limitation of status or of power,
(b) any incapacity, disability or lack of authority of the Customer or of any of
the directors, officers, partners or agents thereof, (c) that the Customer may
not be a legal or suable entity or that a Liability may not be enforceable or
(d) any invalidity, irregularity, defect or informality in the borrowing or
obtaining of such monies, advances, renewals or credits; the whole whether known
to Royal or not. The undersigned shall reimburse Royal for all reasonable
expenses (including the reasonable fees and disbursements of its counsel)
incurred by Royal in collecting or compromising any of the Liabilities.

7.This Guarantee is in addition to and not in substitution for (a) any other
guarantee, by whomsoever given, at any time held by Royal and (b) any present or
future obligation to Royal, incurred otherwise than under a guarantee, of the
undersigned or of any other obligor, whether bound with or apart from the
Customer; excepting any guarantee surrendered for cancellation upon delivery of
this instrument.

8.All payments hereunder with respect to any Liability shall be made to Royal at
the Branch of Account of Royal and shall be in the lawful currency in which such
Liability is payable ("Primary Currency"). Without in any manner limiting the
obligations of the undersigned contained in the preceding sentence, if any sum
is paid to and received by Royal hereunder in a currency other than the Primary
Currency (such other currency being hereinafter referred to as the "Alternative
Currency"), whether by judgment (and notwithstanding the rate of exchange
actually applied in giving such judgment) or otherwise, the obligations of the
undersigned hereunder shall nevertheless be discharged only to the extent of the
net amount of Primary Currency that Royal in accordance with its normal banking
procedures is able to purchase with such amount of Alternative Currency. If
Royal is not able to purchase sufficient Primary Currency with such amount of
Alternative Currency to discharge such Liability in full, the obligations of the
undersigned to Royal shall not be discharged with respect to such difference,
and any such undischarged amount will be due as a separate debt and shall not be
affected by payment of or judgment being obtained for any other sums due
hereunder; provided that the foregoing shall, in all instances, be subject to
the first two full paragraphs of this Guarantee.

9.The undersigned shall be bound by any account settled between Royal and the
Customer in good faith, and if no such account has been so settled immediately
before demand for payment under this Guarantee, any account stated by Royal with
supporting documentation provided by Royal to the undersigned shall be accepted
by the undersigned as conclusive evidence, absent manifest or demonstrable
error, of the amount which at the date of the account so stated is due by the
Customer to Royal.

3

--------------------------------------------------------------------------------

10.Possession of this instrument by Royal shall be conclusive evidence against
the undersigned that this instrument was not delivered in escrow or pursuant to
any agreement that it should not be effective until any conditions precedent or
subsequent had been complied with, unless at the time of receipt of this
instrument by Royal the undersigned obtains from the Manager of the branch or
agency of Royal receiving this instrument a letter setting out the terms and
conditions under which this instrument was delivered and the conditions, if any,
to be observed before it becomes effective.

11.This instrument covers all agreements between the undersigned and Royal
relative to this Guarantee, and neither the undersigned nor Royal shall be bound
by any representation or promise made by any person relative hereto which is not
embodied herein.

12.This Guarantee and agreement shall extend to and inure to the benefit of
Royal and its successors and permitted assigns and every reference herein to the
undersigned is a reference to and shall be construed as including the
undersigned and the successors and assigns of the undersigned to and upon all of
whom this Guarantee and agreement shall extend and be binding.

13.The obligations of the undersigned hereunder shall not in any way be changed,
reduced or terminated as a result of (a) any change or reduction in or
termination of the obligations of any other guarantor of the Liabilities, or
(b) the failure of any other person to execute this or any other guarantee of
the Liabilities.

14.Royal shall not be obligated to exercise any right, power or privilege
hereunder, and no failure to exercise and no delay in exercising, on the part of
Royal, any such right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. No
notice to or demand on the undersigned shall be deemed to be a waiver of the
right of Royal to take further action without notice or demand as provided
herein. No waiver shall be applicable except in the specific instance for which
given, nor in any event shall any modification or waiver of any provision of
this Guarantee and agreement be effective unless in writing and signed by Royal.

15.This Guarantee shall be governed by and construed in accordance with the laws
of the State of Oregon, United States of America. No defence given or allowed by
the laws of any other State or Country shall be interposed in any action hereon
unless such defence is also given or allowed by the laws of the State of Oregon.
The undersigned irrevocably submits to the jurisdiction of all Federal and State
courts located in the City of Portland and State of Oregon and consents that any
order, process or notice of motion or other application to any of said courts or
a judge thereof may be served upon the undersigned within or without the court's
jurisdiction at the undersigned's applicable address for notice in accordance
with Section 9.10 of the Credit Agreement entitled "Notice" provided a
reasonable time for appearance is allowed.

16.The waivers and authorizations of the undersigned contained herein are given
in its capacity as a Guarantor hereunder and such waivers and authorizations
shall not waive any rights the undersigned may have solely in its capacity as a
party to the Credit Agreement.

17.Waiver of Jury Trial. EACH PARTY TO THIS GUARANTEE, AND BY ITS ACCEPTANCE OF
THIS GUARANTEE, ROYAL, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT
TO A JURY TRIAL OF ANY DISPUTE RELATING TO THIS GUARANTEE AND AGREES THAT ANY
SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.

18.This Guarantee may be executed in any number of counterparts as may be
necessary and delivered by facsimile each of which so signed shall be deemed to
be an original, and such counterparts together shall constitute one and the same
instrument and all signatures need not appear on any one counterpart.

4

--------------------------------------------------------------------------------

19.This Guarantee is dated for reference November 30, 2001.

        Executed at                        , on the            day of December,
2001.

LOUISIANA-PACIFIC CORPORATION
By:  

--------------------------------------------------------------------------------


By:  

--------------------------------------------------------------------------------




5

--------------------------------------------------------------------------------


SCHEDULE C


Officer's Compliance Certificate
(7.1(z)) and (7.2(m))


        I,                        , of the City of Portland, in the State of
Oregon, hereby certify on behalf of Louisiana-Pacific Corporation and
Louisiana-Pacific Canada Ltd. and without personal liability as follows:

        1.    That I am Chief Financial Officer of Louisiana Pacific Corporation
and Louisiana-Pacific Canada Ltd.

        2.    All capitalized terms used herein and not otherwise defined herein
shall have the same meaning as ascribed thereto in the Credit Agreement (as
hereinafter defined).

        3.    That I am familiar with and have examined the provisions of the
2001 LP Canada Credit Agreement dated for reference November 30, 2001 ("Credit
Agreement") as amended, modified, supplemented, extended, consolidated,
restated, renewed or replaced from time to time among Louisiana-Pacific
Canada Ltd., as Borrower, Louisiana-Pacific Corporation, as Guarantor, and Royal
Bank of Canada ("Royal") and to best of my knowledge having made reasonable
investigations of corporate records and inquiries of other officers and senior
personnel of the Borrower and the Guarantor and relying on the foregoing, as of
the date of this Certificate: (a) the representations and warranties of the
Borrower and the Guarantor contained in the Credit Agreement are true and
correct, (b) none of the covenants of the Borrower and the Guarantor contained
in the Credit Agreement has been breached, and (c) during the next fiscal
quarter of the Borrower and the Guarantor there is no reason to believe that
either the Borrower or the Guarantor will be in default of the financial ratios
prescribed respectively in 7.1(aa) and 7.2(n), (o), (p) and (q).

        4.    That as of                        , being the date to which this
Certificate applies, the financial ratios and information called for under the
Credit Agreement were:

A.    Covenants of the Borrower

(a)the Current Ratio of the Borrower is            to            ;

(b)particulars of Permitted Guarantees and Purchase Money Obligations:

B.    Covenants of Guarantor

(a)Shareholders' Equity is $                  ;

(b)the Debt to Capitalization Ratio is            to            ;

(c)Consolidated EBITDDA is

(d)the Collateral Coverage Ratio is            to            ;

and I further certify without personal liability that:

        5.    The foregoing calculations are correct and accurate;

        6.    [SPECIFY ANY DEFAULT];

        7.    I am authorized to give this certificate;

        8.    I am aware that Royal is entitled to rely upon the accuracy of the
information herein contained.

--------------------------------------------------------------------------------

        This Certificate has been executed at the City of Portland, in the State
of Oregon, this            day of            , 2001.


--------------------------------------------------------------------------------


Chief Financial Officer
Louisiana-Pacific Corporation and
Louisiana-Pacific Canada Ltd.

2

--------------------------------------------------------------------------------

SCHEDULE D

UNFUNDED PENSION LIABILITIES

        The Guarantor sponsors the Louisiana-Pacific Corporation Retirement
Account Plan. Originally this was a defined benefit pension plan covering
certain hourly employees of the Guarantor. Effective January 1, 2000, this was
converted to a cash balance plan covering most non-bargained employees. As of
January 1, 2000, on an ongoing basis, the Plan has an unfunded liability of
approximately US$23,000,000. As of January 1, 2000, on a plan termination basis,
the Plan has an unfunded liability of approximately US$25,000,000.

        The Company sponsors the ABTco, Inc. Retirement Plan. This is a defined
benefit plan covering bargained and non-bargained employees of ABTco. As of
January 1, 2000, on an ongoing basis, the Plan has an unfunded liability of
approximately US$0. As of January 1, 2000, on a plan termination basis, the Plan
has an unfunded liability of approximately US$5,000,000.

--------------------------------------------------------------------------------

SCHEDULE E

BORROWING BASE REPORT

(§7.1(y))

(1)The Borrowing Base of Louisiana-Pacific Canada Ltd. and its Material Canadian
Subsidiaries was [$    ] on the last day of the fiscal quarter ended [    ]
calculated as follows (words with initial capital letters have the meaning
ascribed to them in the Agreement):


  (a)   Good Account Receivable (Cdn$)   $                      
 
(b)
 
75% of (a)
 
 
 
 
$
 
 
(c)
 
The Equivalent Amount in Canadian Funds of Good Accounts Receivables (US$)
 
$
 
 
 
 
 
(d)
 
75% of line (c)
 
 
 
 
$
 
 
(e)
 
Eligible Inventory—Logs
 
$
 
 
 
 
 
(f)
 
Eligible Inventory—Lumber, Engineered Wood Products and other finished products
 
$
 
 
 
 
 
(g)
 
Eligible Inventory—Chips
 
$
 
 
 
 
 
(h)
 
Eligible Inventory—Raw materials, supplies, spare parts, etc.
 
$
 
 
 
 
 
(i)
 
Total of (e), (f), (g) and (h)
 
$
 
 
 
 
 
(j)
 
50% of line (i)
 
 
 
 
$
 
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------


 
(k)
 
Line (b) plus line (d) plus line (j)
 
 
 
 
$
 
 
(l)
 
Potential Preferred Claims
 
 
 
 
$
 
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------


 
(m)
 
Borrowing Base (line (k) minus line (l))
 
 
 
 
$
 
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------


 
(n)
 
Total Borrowings
 
 
 
 
$
 
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------


 
(o)
 
Line (m) minus line (n)
 
 
 
 
$
 

(2)I certify the foregoing to be a true and correct report on the matters
disclosed and reported herein as of the stated fiscal quarter-end.

(3)I further certify as follows:

(a)that the representations and warranties contained in the Agreement are true
and correct as of the date of this Borrowing Base Report;

(b)that the covenants contained in the Agreement have not been breached as of
the date of this Borrowing Base Report and, during the next fiscal quarter of
the Borrower, there is no reason to believe that any of such covenants will be
breached;

(c)that, as of the stated fiscal quarter-end, Inventory locations and values
were as follows:


Canadian Locations (specify site)


--------------------------------------------------------------------------------

  Cdn$ Value

--------------------------------------------------------------------------------

•     •     •     •     •    

--------------------------------------------------------------------------------

(d)that during the stated fiscal quarter total sales of Inventory were
$            of which $            was in respect of sales of Inventory to
Louisiana-Pacific Corporation.

(e)that I will forthwith advise Royal on becoming aware of any inaccuracy in the
matters certified in §3(c) and §3(d);

(f)that as of the stated fiscal quarter end the Current Ratio of the Borrower
is                        to                         ;

(g)the aggregate of Borrowings as at the date of this report was $            .
Borrowings in US$ were converted to Cdn$ at                        .


 
 
By:
 
 
       

--------------------------------------------------------------------------------

          Name/Title:              

--------------------------------------------------------------------------------

                 

DATED this            day of            

--------------------------------------------------------------------------------


SCHEDULE F

PERMITTED ENCUMBRANCES

 
  Secured Party

--------------------------------------------------------------------------------

  Description of Lien

--------------------------------------------------------------------------------

1.   Sodexfor   Lien on all the assets of Louisiana-Pacific Canada Ltd. Chambord
and Lac Bouchette plants, pursuant to Purchase and Sale Contract, dated April
14, 1999.
2.
 
IBM
 
Lien on Louisiana-Pacific Canada Ltd. AS400 equipment, pursuant to Order for
Leased or Financed Articles, dated December, 1999.
3.
 
Finning Ltd.
 
Lien on Louisiana-Pacific Canada Ltd. log loader and three forklifts, pursuant
to lease agreements dated October 1, 1998, September 2, 1998 and October 1,
1999.
4.
 
Marjak Leasing
 
Lien on 1998 Bobcat Series 753 pursuant to lease agreement dated December 11,
1997.
5.
 
Bank of Montreal
 
Lien on Instrument described as Bank of Montreal pledge of Instrument and
Assignment of Proceeds.

--------------------------------------------------------------------------------

SCHEDULE G

OTHER PERMITTED INDEBTEDNESS

Credit Facilities

        1.    Indebtedness under the Credit Agreement by and among
Louisiana-Pacific Canada Ltd., Louisiana-Pacific Corporation and Royal Bank of
Canada, dated for reference January 15, 1997.

        2.    Indebtedness under the Agreement dated April 14, 1999 between
9073-3742 Quebec Inc., as purchaser (a predecessor of Acquisition
Louisiana-Pacific Inc.) and Société en Commondite Sodexfor.

        3.    Indebtedness under the Lease Agreement dated December 13, 1999
between Louisiana-Pacific Canada Ltd. and International Business Machines.

        4.    Indebtedness under the Lease Agreements dated September 2, 1998,
October 1, 1998 and October 1, 1999 between Louisiana-Pacific Canada, Ltd. and
Finning Ltd.

Senior Installment Notes

        5.    Louisiana Pacific Canada, Ltd. Senior Installment Notes, variable
rate, payable through 2003.

Other Indebtedness

        6.    Forward contracts between Louisiana-Pacific Canada, Ltd. and Bank
of America for settlement September 27, 2002 and September 29, 2003.

        7.    Forward contracts between Louisiana-Pacific Canada, Ltd. and
Goldman Sachs for settlement September 27, 2002 and September 29, 2003.

        8.    Indebtedness described by §5 on Schedule F.

--------------------------------------------------------------------------------


2001 LP CANADA CREDIT AGREEMENT

Dated for Reference November 30, 2001

AMONG:

LOUISIANA-PACIFIC CANADA LTD.

AND

LOUISIANA-PACIFIC CORPORATION

AND

ROYAL BANK OF CANADA

BULL, HOUSSER & TUPPER
BARRISTERS & SOLICITORS
#3000 - 1055 WEST GEORGIA
VANCOUVER, B.C. V6E 3R3
(604) 687-6575
Attention: Barry Dryvynsyde

        File # 8929978

--------------------------------------------------------------------------------



QuickLinks


TABLE OF CONTENTS
SCHEDULE A
INTEREST AND FEE RATES
SCHEDULE B
GUARANTEE (Particular Guarantee)
SCHEDULE C
Officer's Compliance Certificate (7.1(z)) and (7.2(m))
